                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 1 of 105




                                   1

                                   2

                                   3

                                   4                                          UNITED STATES DISTRICT COURT

                                   5                                       NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        PLANNED PARENTHOOD                                                 Case No. 16-cv-00236-WHO
                                            FEDERATION OF AMERICA, INC., et al.,
                                   8                         Plaintiffs,                                       FINAL JURY INSTRUCTIONS
                                   9                v.
                                  10
                                            CENTER FOR MEDICAL PROGRESS, et
                                  11        al.,
                                                             Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14
                                       TABLE OF CONTENTS
                                  15
                                       I.     INTRODUCTORY AND MISCELLANEOUS INSTRUCTIONS ......................................... 7
                                  16
                                              1.     Duty of Jury - Instructions .............................................................................................. 7
                                  17

                                  18          2.     Matters Not to be Decided by the Jury ........................................................................... 8

                                  19          3.     Burden of Proof – Preponderance of Evidence ............................................................... 9
                                  20
                                              4.     Burden of Proof—Clear and Convincing Evidence...................................................... 10
                                  21
                                              5.     Two or More Parties – Different Legal Rights ............................................................. 11
                                  22
                                              6.     What is Evidence .......................................................................................................... 12
                                  23

                                  24          7.     What is Not Evidence ................................................................................................... 13

                                  25          8.     Evidence for Limited Purpose....................................................................................... 14
                                  26
                                              9.     Direct and Circumstantial Evidence ............................................................................. 15
                                  27
                                              10.    Ruling on Objections .................................................................................................... 16
                                  28
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 2 of 105




                                   1              11.      Credibility of Witnesses ................................................................................................ 17

                                   2              12.      Witnesses Statements on the Law ................................................................................. 18
                                   3
                                                  13.      Expert Opinions ............................................................................................................ 19
                                   4
                                                  14.      Charts and Summaries Not Received in Evidence ....................................................... 20
                                   5

                                   6              15.      Charts and Summaries Received in Evidence............................................................... 21

                                   7              16.      Stipulations of Fact ....................................................................................................... 22
                                   8              17.      Deposition In Lieu Of Live Testimony ......................................................................... 23
                                   9
                                       II.        CLAIMS AND DEFENSES ................................................................................................... 24
                                  10
                                             A.         GENERAL INSTRUCTIONS .......................................................................................... 24
                                  11

                                  12              1.       Liability of Corporations – Scope of Authority Not in Issue ........................................ 24
Northern District of California
 United States District Court




                                  13              2.       Agent and Principal—Definition .................................................................................. 25
                                  14
                                                  3.       Agent—Scope of Authority Defined ............................................................................ 26
                                  15
                                                  4.       Scope of Employment ................................................................................................... 27
                                  16
                                                  5.       Ostensible Agent ........................................................................................................... 28
                                  17

                                  18              6.       Agency - Corporate Parent and Subsidiary ................................................................... 29

                                  19              7.       First Amendment .......................................................................................................... 30
                                  20
                                                  8.       Fifth Amendment and Adverse Inferences - Party........................................................ 31
                                  21
                                                  9.       Fifth Amendment and Adverse Inferences – Non-Party............................................... 32
                                  22
                                                  10.      Advice of Counsel Not a Defense ................................................................................. 33
                                  23

                                  24              11.      Causation—Substantial Factor ...................................................................................... 34

                                  25         B.         TRESPASS CLAIMS ....................................................................................................... 35
                                  26
                                                  1.       Trespass—Essential Factual Elements—Daleiden, Lopez, BioMax, CMP—2014
                                  27
                                                  Forum, MeDC, 2015 National Conference ............................................................................. 35
                                  28
                                                                                                                 2
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 3 of 105




                                   1         2.       Trespass—Essential Factual Elements-Daleiden, Merritt, BioMax, CMP—PPRM

                                   2         Health Center........................................................................................................................... 36

                                   3         3.       Trespass—Essential Factual Elements-Daleiden, Merritt, BioMax, and CMP—
                                   4         PPGC/PPCFC Health Center .................................................................................................. 37
                                   5
                                        C.         BREACH OF CONTRACT CLAIMS ............................................................................. 38
                                   6
                                             1.       Breach of Contract—Introduction ................................................................................ 38
                                   7

                                   8         2.       Breach of Contract—Construction of Contract as a Whole.......................................... 39

                                   9         3.       Breach of Contract—Meaning of Ordinary Words....................................................... 40
                                  10         4.       Breach of Contract—Essential Factual Elements—PPFA Exhibitor Terms and
                                  11         Conditions – Breach Determined by the Court ....................................................................... 41
                                  12
Northern District of California




                                             5.       Breach of Contract—Essential Factual Elements—PPFA Exhibitor Terms and
 United States District Court




                                  13
                                             Conditions – Breach Disputed................................................................................................. 42
                                  14
                                             6.       Breach of Contract—Essential Factual Elements—Breach of NAF Agreements ........ 43
                                  15

                                  16         7.       Breach of Contract—Essential Factual Elements—Breach of PPGC NDA ................. 44

                                  17    D.         FRAUD CLAIMS ............................................................................................................. 46
                                  18
                                             1.       Fraud—Introduction ..................................................................................................... 46
                                  19
                                             2.       Fraud—Intentional Misrepresentation .......................................................................... 47
                                  20
                                             3.       Fraud—False Promise ................................................................................................... 51
                                  21

                                  22         4.       Fraud—Reliance ........................................................................................................... 53

                                  23         5.       Fraud—Reasonable Reliance ........................................................................................ 54
                                  24
                                             6.       Fraud - Plaintiff’s Negligence Not a Defense ............................................................... 55
                                  25
                                             7.       Fraud—Misrepresentations Made to Persons Other Than the Plaintiff ........................ 56
                                  26
                                        E.         RICO ................................................................................................................................. 57
                                  27

                                  28         1.       RICO—Introduction ..................................................................................................... 57
                                                                                                               3
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 4 of 105




                                   1         2.       RICO—Conducting Affairs of Association-in-Fact—Elements .................................. 58

                                   2         3.       RICO—Enterprise ......................................................................................................... 59
                                   3
                                             4.       RICO—Association with the Enterprise ....................................................................... 60
                                   4
                                             5.       RICO—Conducting or Participating in the Enterprise ................................................. 61
                                   5

                                   6         6.       RICO—Pattern of Racketeering ................................................................................... 62

                                   7         7.       RICO—“Racketeering Act” Defined ............................................................................ 63
                                   8         8.       Violation of 18 U.S.C §1028(a)(1) ............................................................................... 64
                                   9
                                             9.       Violation of 18 U.S.C §1028(a)(2) ............................................................................... 65
                                  10
                                             10.      RICO—Racketeering Conspiracy—Conspiracy in General ......................................... 66
                                  11

                                  12         11.      RICO—Racketeering Conspiracy—Elements .............................................................. 68
Northern District of California
 United States District Court




                                  13         12.      RICO—Causation ......................................................................................................... 69
                                  14
                                        F. RECORDING CLAIMS OVERVIEW ................................................................................ 70
                                  15
                                        G.         CALIFORNIA RECORDING CLAIMS .......................................................................... 73
                                  16
                                             1.       Violation of California Penal Code §632 ...................................................................... 73
                                  17

                                  18         2.       Violation of California Penal Code §632 - Corporation as Plaintiff............................. 74

                                  19         3.       Violation of California Penal Code § 632 - § 633.5 affirmative defense ..................... 75
                                  20
                                             4.       California Penal Code - § 632 - Confidential Subject Matter Not Required ................ 76
                                  21
                                             5.       California Penal Code - § 633.5 Defense - Reasonable Belief Independent of Recorded
                                  22
                                             Material ................................................................................................................................... 77
                                  23
                                        H.         FLORIDA RECORDING CLAIMS ................................................................................ 78
                                  24

                                  25         1.       Violation of Section 934.03 of Title XLVII of the Florida Criminal Procedure Law .. 78

                                  26         2.       Violation of Section 934.03 of Title XLVII of the Florida Criminal Procedure Law -
                                  27         Corporation as Plaintiff ........................................................................................................... 79
                                  28
                                                                                                               4
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 5 of 105




                                   1    I.        MARYLAND RECORDING CLAIMS .............................................................................. 80

                                   2         1.        Violation of Section 10-402 of the Courts and Judicial Proceedings Article of the
                                   3         Maryland Annotated Code ...................................................................................................... 80
                                   4
                                             2.        Violation of Section 10-402 of the Courts and Judicial Proceedings Article of the
                                   5
                                             Maryland Annotated Code - Corporation as Plaintiff ............................................................. 81
                                   6
                                        J.        FEDERAL RECORDING CLAIMS ................................................................................... 82
                                   7

                                   8         1.        Violation of 18 U.S.C. §2511 ....................................................................................... 82

                                   9         2.        Federal Recording - Mixed Purpose ............................................................................. 84
                                  10         3.        Federal Recording - Corporation as Plaintiff ................................................................ 85
                                  11
                                        K.          CONSPIRACY ................................................................................................................. 86
                                  12
Northern District of California
 United States District Court




                                             1.        Conspiracy—Essential Elements .................................................................................. 86
                                  13

                                  14         2.        Conspiracy—Essential Elements .................................................................................. 87

                                  15    L.          DAMAGES ...................................................................................................................... 88
                                  16
                                             1.        Damages - Generally..................................................................................................... 88
                                  17
                                             2.        Damages – Mitigation ................................................................................................... 89
                                  18
                                             3.        Damages—Tort Damages ............................................................................................. 90
                                  19

                                  20         4.        Damages - Contract Damages ....................................................................................... 91

                                  21         5.        Damages—Overlapping Damages ................................................................................ 92
                                  22
                                             6.        Arguments of Counsel Not Evidence of Damages ....................................................... 93
                                  23
                                             7.        Attorney Fees and Court Costs ..................................................................................... 94
                                  24
                                        M.          PUNITIVE DAMAGES ................................................................................................... 95
                                  25

                                  26         1.        Punitive Damages—Individual and Entity Defendants—Trial Not Bifurcated............ 95

                                  27         2.        Punitive Damages for Violation of 934.03 of Title XLVII of the Florida Criminal
                                  28         Procedure Law ......................................................................................................................... 97
                                                                                                         5
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 6 of 105




                                   1   III.        CLOSING INSTRUCTIONS ............................................................................................... 99

                                   2          1.        Duty to Deliberate ......................................................................................................... 99
                                   3
                                              2.        Evidence in Electronic Format .................................................................................... 101
                                   4
                                              3.        Consideration of Evidence – Conduct of the Jury ...................................................... 102
                                   5

                                   6          4.        Communication with Court......................................................................................... 104

                                   7          5.        Return of Verdict ........................................................................................................ 105
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                                              6
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 7 of 105



                                       I.     INTRODUCTORY AND MISCELLANEOUS INSTRUCTIONS
                                   1
                                                        1.      Duty of Jury - Instructions
                                   2
                                              Members of the Jury: Now that you have heard all of the evidence it is my duty to instruct
                                   3
                                       you on the law that applies to this case.
                                   4
                                              A copy of these instructions will be sent to the jury room for you to consult during your
                                   5
                                       deliberations.
                                   6
                                              It is your duty to find the facts from all the evidence in the case. To those facts you will
                                   7
                                       apply the law as I give it to you. You must follow the law as I give it to you whether you agree
                                   8
                                       with it or not. And you must not be influenced by any personal likes or dislikes, opinions,
                                   9
                                       prejudices, or sympathy. This includes personal beliefs about abortion. Your verdict should be
                                  10
                                       based on the law and facts and not whether you agree with one side or the other on abortion. That
                                  11
                                       means that you must decide the case solely on the evidence before you. You will recall that you
                                  12
Northern District of California




                                       took an oath to do so.
 United States District Court




                                  13
                                              Please do not read into these instructions or anything that I may say or do or have said or
                                  14
                                       done that I have an opinion regarding the evidence or what your verdict should be.
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         7
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 8 of 105



                                                      2.      Matters Not to be Decided by the Jury
                                   1
                                              The claims and defenses in this case concern the strategies chosen and employed by the
                                   2
                                       Defendants, and I limited the evidence accordingly. I need to emphasize what this case is not
                                   3
                                       about. It is not about the truth of whether Plaintiffs profited from the sale of fetal tissue or
                                   4
                                       otherwise violated the law in securing tissue for those programs. It is not about whether any
                                   5
                                       Plaintiff actually engaged in illegal conduct. It is not about whether abortion is good or bad.
                                   6
                                       Those issues are a matter of dispute between the parties in the world outside this courtroom. In
                                   7
                                       this courtroom your job is to consider the evidence related to the claims and defenses in this case
                                   8
                                       in accordance with the instructions that I give you.
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          8
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 9 of 105



                                                      3.     Burden of Proof – Preponderance of Evidence
                                   1
                                              When a party has the burden of proving any claim or affirmative defense by a
                                   2
                                       preponderance of the evidence, it means you must be persuaded by the evidence that the claim
                                   3
                                       or affirmative defense is more probably true than not true.
                                   4
                                              You should base your decision on all of the evidence, regardless of which party presented
                                   5
                                       it.
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        9
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 10 of 105



                                                      4.      Burden of Proof—Clear and Convincing Evidence
                                   1
                                              When a party has the burden of proving any claim or defense by clear and convincing
                                   2
                                       evidence, it means that the party must present evidence that leaves you with a firm belief or
                                   3
                                       conviction that it is highly probable that the factual contentions of the claim or defense are true.
                                   4
                                              This is a higher standard of proof than proof by a preponderance of the evidence, but it
                                   5
                                       does not require proof beyond a reasonable doubt.
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         10
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 11 of 105



                                                      5.      Two or More Parties – Different Legal Rights
                                   1
                                              You should decide the case as to each party separately. There are multiple Plaintiffs in this
                                   2
                                       trial. You should decide the case of each Plaintiff separately as if it were a separate lawsuit. Each
                                   3
                                       Plaintiff is entitled to separate consideration of its own claims. There are multiple Defendants in
                                   4
                                       this trial. You should decide the case against each Defendant separately as if it were a separate
                                   5
                                       lawsuit. Each Defendant is entitled to separate consideration of his or her own defenses.
                                   6
                                              Unless otherwise stated, the instructions apply to all parties.
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        11
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 12 of 105



                                                   6.      What is Evidence
                                   1
                                            The evidence you are to consider in deciding what the facts are consists of:
                                   2
                                            1. the sworn testimony of any witness;
                                   3
                                            2. the exhibits that are admitted into evidence;
                                   4
                                            3. any facts to which the lawyers have agreed; and
                                   5
                                            4. any facts that I may instruct you to accept as proved.
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      12
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 13 of 105



                                                       7.      What is Not Evidence
                                   1
                                               In reaching your verdict, you may consider only the testimony and exhibits received into
                                   2
                                       evidence. Certain things are not evidence, and you may not consider them in deciding what the
                                   3
                                       facts are. I will list them for you:
                                   4
                                               (1) Arguments and statements by lawyers are not evidence. The lawyers are not witnesses.
                                   5
                                       What they may say in their opening statements, closing arguments and at other times is intended to
                                   6
                                       help you interpret the evidence, but it is not evidence. If the facts as you remember them differ
                                   7
                                       from the way the lawyers have stated them, your memory of them controls.
                                   8
                                               (2) Questions and objections by lawyers are not evidence. Attorneys have a duty to their
                                   9
                                       clients to object when they believe a question is improper under the rules of evidence. You should
                                  10
                                       not be influenced by the objection or by the court’s ruling on it.
                                  11
                                               (3) Testimony that is excluded or stricken, or that you are instructed to disregard, is not
                                  12
Northern District of California




                                       evidence and must not be considered. In addition some evidence may be received only for a
 United States District Court




                                  13
                                       limited purpose; when I instruct you to consider certain evidence only for a limited purpose, you
                                  14
                                       must do so and you may not consider that evidence for any other purpose.
                                  15
                                               (4) Anything you may see or hear when the court was not in session is not evidence. You
                                  16
                                       are to decide the case solely on the evidence received at the trial.
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         13
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 14 of 105



                                                      8.     Evidence for Limited Purpose
                                   1
                                              Some evidence in this case has been admitted only for a limited purpose.
                                   2
                                              Where I instructed you that an item of evidence was admitted only for a limited purpose,
                                   3
                                       you must consider it only for that limited purpose and not for any other purpose.
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       14
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 15 of 105



                                                      9.     Direct and Circumstantial Evidence
                                   1
                                              Evidence may be direct or circumstantial. Direct evidence is direct proof of a fact, such as
                                   2
                                       testimony by a witness about what that witness personally saw or heard or did. Circumstantial
                                   3
                                       evidence is proof of one or more facts from which you could find another fact. You should
                                   4
                                       consider both kinds of evidence. The law makes no distinction between the weight to be given to
                                   5
                                       either direct or circumstantial evidence. It is for you to decide how much weight to give to any
                                   6
                                       evidence.
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        15
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 16 of 105



                                                      10.     Ruling on Objections
                                   1
                                              There are rules of evidence that control what can be received into evidence. When a lawyer
                                   2
                                       asks a question or offers an exhibit into evidence and a lawyer on the other side thinks that it is not
                                   3
                                       permitted by the rules of evidence, that lawyer may object. If I overruled the objection, the
                                   4
                                       question was answered or the exhibit received. If I sustained the objection, the question could not
                                   5
                                       be answered, and the exhibit could not be received. Whenever I sustained an objection to a
                                   6
                                       question, you must ignore the question and must not guess what the answer might have been.
                                   7
                                              Sometimes I ordered that evidence be stricken from the record and that you disregard or
                                   8
                                       ignore that evidence. That means when you are deciding the case, you must not consider the
                                   9
                                       stricken evidence for any purpose.
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         16
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 17 of 105



                                                       11.     Credibility of Witnesses
                                   1
                                                In deciding the facts in this case, you may have to decide which testimony to believe and
                                   2
                                       which testimony not to believe. You may believe everything a witness says, or part of it, or none
                                   3
                                       of it.
                                   4
                                                In considering the testimony of any witness, you may take into account:
                                   5
                                                (1) the opportunity and ability of the witness to see or hear or know the things testified to;
                                   6
                                                (2) the witness’s memory;
                                   7
                                                (3) the witness’s manner while testifying;
                                   8
                                                (4) the witness’s interest in the outcome of the case, if any;
                                   9
                                                (5) the witness’s bias or prejudice, if any;
                                  10
                                                (6) whether other evidence contradicted the witness’s testimony;
                                  11
                                                (7) the reasonableness of the witness’s testimony in light of all the evidence; and
                                  12
Northern District of California




                                                (8) any other factors that bear on believability.
 United States District Court




                                  13
                                                Sometimes a witness may say something that is not consistent with something else he or
                                  14
                                       she said. Sometimes different witnesses will give different versions of what happened. People
                                  15
                                       often forget things or make mistakes in what they remember. Also, two people may see the same
                                  16
                                       event but remember it differently. You may consider these differences, but do not decide that
                                  17
                                       testimony is untrue just because it differs from other testimony.
                                  18
                                                However, if you decide that a witness has deliberately testified untruthfully about
                                  19
                                       something important, you may choose not to believe anything that witness said. On the other hand,
                                  20
                                       if you think the witness testified untruthfully about some things but told the truth about others, you
                                  21
                                       may accept the part you think is true and ignore the rest.
                                  22
                                                The weight of the evidence as to a fact does not necessarily depend on the number of
                                  23
                                       witnesses who testify. What is important is how believable the witnesses were, and how much
                                  24
                                       weight you think their testimony deserves.
                                  25

                                  26
                                  27

                                  28
                                                                                           17
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 18 of 105



                                                      12.     Witnesses Statements on the Law
                                   1
                                              During the course of the trial, you have heard witnesses and others express views about
                                   2
                                       that the law is. Your duty is to follow my instructions on the law, not what others may have said it
                                   3
                                       is, including statements in the 20/20 video.
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       18
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 19 of 105



                                                      13.     Expert Opinions
                                   1
                                              You have heard testimony from David Cohen, Gregory Regan, Michael New, Paul
                                   2
                                       Zimmer, and Jonathan Perkins who testified to opinions and the reasons for their opinions. This
                                   3
                                       opinion testimony is allowed, because of the education or experience of this witness.
                                   4
                                              Such opinion testimony should be judged like any other testimony. You may accept it or
                                   5
                                       reject it, and give it as much weight as you think it deserves, considering the witness’s education
                                   6
                                       and experience, the reasons given for the opinion, and all the other evidence in the case.
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        19
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 20 of 105



                                                      14.    Charts and Summaries Not Received in Evidence
                                   1
                                              Certain charts and summaries not admitted into evidence have been shown to you in order
                                   2
                                       to help explain the contents of books, records, documents, or other evidence in the case. Charts
                                   3
                                       and summaries are only as good as the underlying evidence that supports them. You should,
                                   4
                                       therefore, give them only such weight as you think the underlying evidence deserves.
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       20
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 21 of 105



                                                     15.     Charts and Summaries Received in Evidence
                                   1
                                              Certain charts and summaries have been admitted into evidence to illustrate information
                                   2
                                       brought out in the trial. Charts and summaries are only as good as the testimony or other admitted
                                   3
                                       evidence that supports them. You should, therefore, give them only such weight as you think the
                                   4
                                       underlying evidence deserves.
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       21
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 22 of 105



                                                      16.    Stipulations of Fact
                                   1
                                              The parties have agreed to certain facts I read to you during the course of the trial. You
                                   2
                                       must therefore treat these facts as having been proved.
                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       22
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 23 of 105



                                                      17.      Deposition In Lieu Of Live Testimony
                                   1
                                              A deposition is the sworn testimony of a witness taken before trial. The witness is placed
                                   2
                                       under oath to tell the truth and lawyers for each party may ask questions. The questions and
                                   3
                                       answers are recorded.
                                   4
                                              The depositions of several witnesses and parties were taken in this action. You should
                                   5
                                       consider their video deposition testimony, presented to you in court in lieu of live testimony,
                                   6
                                       insofar as possible, in the same way as if the witness had been present to testify.
                                   7
                                              Where deposition testimony is read from the transcript instead of presented by video, do
                                   8
                                       not place any significance on the behavior or tone of voice of any person reading the questions or
                                   9
                                       answers.
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         23
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 24 of 105



                                       II.    CLAIMS AND DEFENSES
                                   1
                                              A.      GENERAL INSTRUCTIONS
                                   2
                                                      1.      Liability of Corporations – Scope of Authority Not in Issue
                                   3
                                              Under the law, a corporation is considered to be a person. It can only act through its
                                   4
                                       employees, agents, directors, or officers. Therefore, a corporation (including a limited liability
                                   5
                                       corporation) is responsible for the acts of its employees, agents, directors, and officers performed
                                   6
                                       within the scope of authority.
                                   7
                                              All parties are equal before the law and a corporation is entitled to the same fair and
                                   8
                                       conscientious consideration by you as any party.
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         24
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 25 of 105



                                                      2.      Agent and Principal—Definition
                                   1
                                              An agent is a person who performs services for another person under an express or implied
                                   2
                                       agreement and who is subject to the other’s control or right to control the manner and means of
                                   3
                                       performing the services. The other person is called a principal.
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        25
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 26 of 105



                                                      3.     Agent—Scope of Authority Defined
                                   1
                                              An agent is acting within the scope of authority if the agent is engaged in the performance
                                   2
                                       of duties which were expressly or impliedly assigned to the agent by the principal.
                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       26
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 27 of 105



                                                        4.   Scope of Employment
                                   1
                                              Defendants Center for Medical Progress and BioMax are corporations. Corporations are
                                   2
                                       responsible for the acts of their employees and agents within the scope of their employment or
                                   3
                                       authorization.
                                   4
                                              Conduct is within the scope of employment or authorization if:
                                   5
                                              (a) It is reasonably related to the kinds of tasks that the employee or agent was employed to
                                   6
                                              perform; or
                                   7
                                              (b) It is reasonably foreseeable in light of the employer’s business or the agent’s or
                                   8
                                              employee’s job responsibilities.
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        27
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 28 of 105



                                                        5.    Ostensible Agent
                                   1
                                              A business entity is liable for the acts of an individual who is its ostensible agent, even if
                                   2
                                       the ostensible agent was not an employee of the entity and even if the entity did not give the
                                   3
                                       individual actual authority to act on its behalf.
                                   4
                                              To establish an individual is an ostensible agent of an entity, a Plaintiff must prove all of
                                   5
                                       the following:
                                   6
                                              1. That the entity intentionally or carelessly created the impression that the individual was
                                   7
                                              the entity’s employee or agent;
                                   8
                                              2. That the Plaintiff reasonably believed that the individual was the entity’s employee or
                                   9
                                              agent; and
                                  10
                                              3. That Plaintiff was harmed because it reasonably relied on its belief.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           28
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 29 of 105



                                                      6.      Agency - Corporate Parent and Subsidiary
                                   1
                                              If a corporation owns another company, it is called a “parent corporation.” The company
                                   2
                                       owned by the corporation is called a “subsidiary” of the parent corporation.
                                   3
                                              A subsidiary is the agent of its parent corporation if the parent goes beyond providing
                                   4
                                       general policy and direction to its subsidiary and takes over the subsidiary’s day-to-day operations
                                   5
                                       in carrying out that policy.
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        29
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 30 of 105



                                                      7.     First Amendment
                                   1
                                              The First Amendment is not a defense to the claims in this case for the jury to consider.
                                   2
                                       Defendants’ argument that they were citizen journalists was admissible as context for the
                                   3
                                       Defendants’ case, not as a legal defense.
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       30
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 31 of 105



                                                      8.      Fifth Amendment and Adverse Inferences - Party
                                   1
                                              The Fifth Amendment of the United States Constitutional affords every person the right to
                                   2
                                       decline to answer questions if he or she believes that the answers may tend to incriminate them.
                                   3
                                       However, in civil cases, you are permitted, but not required, to draw the inference that the
                                   4
                                       withheld information would have been unfavorable to the Defendant.
                                   5
                                              In this case, Defendant Troy Newman exercised his right under the Fifth Amendment not
                                   6
                                       to incriminate himself and did not answer any substantive questions asked by Plaintiffs during his
                                   7
                                       deposition. Accordingly, he did not testify in this trial. For claims based on California law, you
                                   8
                                       may not consider that, or speculate about why, Newman invoked the Fifth Amendment and
                                   9
                                       refused to answer. For claims based on federal law, and the laws of Florida, Maryland, and the
                                  10
                                       District of Columbia, you may make an adverse inference from the fact Newman invoked the Fifth
                                  11
                                       Amendment and refused to answer questions.
                                  12
Northern District of California




                                              Any inference you may draw should be based upon all of the facts and circumstances in
 United States District Court




                                  13
                                       this case as you may find them.
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        31
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 32 of 105



                                                       9.      Fifth Amendment and Adverse Inferences – Non-Party
                                   1
                                               If a witness who asserts the Fifth Amendment is associated closely enough with a
                                   2
                                       Defendant, you may, but are not required to, draw an adverse inference against the Defendant.
                                   3
                                       Whether a witness is sufficiently closely associated depends on the entire circumstances of his or
                                   4
                                       her relationship with the Defendant. For example, a witness who is a past or present employee,
                                   5
                                       officer or agent of a party may be, but is not necessarily, sufficiently associated with that party to
                                   6
                                       justify an adverse inference. Likewise, a coconspirator may be sufficiently associated with a party
                                   7
                                       to permit the drawing of an inference adverse to the party if the coconspirator refuses to testify.
                                   8
                                               In this case, non-parties Brianna Baxter and Annamarie Bettisworth Davin exercised their
                                   9
                                       rights under the Fifth Amendment not to incriminate themselves in response to deposition
                                  10
                                       questions and will not testify in this trial.
                                  11
                                               If you determine these non-parties are associated closely enough with a Defendant, you
                                  12
Northern District of California




                                       may, but are not required to, draw an adverse inference against the Defendant. For claims based on
 United States District Court




                                  13
                                       California law, you may not consider that, or speculate about why, Baxter or Davin invoked the
                                  14
                                       Fifth Amendment and refused to answer. For claims based on federal law, and the laws of Florida,
                                  15
                                       Maryland, and the District of Columbia, you may make an adverse inference from the fact that
                                  16
                                       Baxter or Davin invoked the Fifth Amendment and refused to answer questions.
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         32
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 33 of 105



                                                      10.     Advice of Counsel Not a Defense
                                   1
                                              During trial, you have heard that Defendants consulted lawyers when carrying out their
                                   2
                                       activities against Plaintiffs. Consulting with lawyers is not a defense to any of Plaintiffs’ claims.
                                   3
                                       You may not speculate as to whether Defendants accurately described their plans to their lawyers,
                                   4
                                       whether their lawyers told Defendants their conduct was lawful or not, and whether Defendants’
                                   5
                                       lawyers provided correct advice. You should base your verdict solely on the law I have given you
                                   6
                                       and the evidence presented in this case, not on whether Defendants consulted with lawyers.
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         33
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 34 of 105



                                                      11.    Causation—Substantial Factor
                                   1
                                              Throughout these instructions, you will be asked to determine whether conduct is a
                                   2
                                       “substantial factor” in causing harm.
                                   3
                                              A substantial factor in causing harm is a factor that a reasonable person would consider to
                                   4
                                       have contributed to the harm. It must be more than a remote or trivial factor. It does not have to
                                   5
                                       be the only cause of the harm.
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       34
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 35 of 105



                                              B.     TRESPASS CLAIMS
                                   1
                                                     1.      Trespass—Essential Factual Elements—Daleiden, Lopez, BioMax,
                                   2                         CMP—2014 Forum, MeDC, 2015 National Conference
                                   3          Plaintiff PPFA contends that Defendants Daleiden, Lopez, BioMax, and CMP trespassed at

                                   4   the 2014 Forum in Miami, Florida; at the 2015 MeDC Meeting in Orlando, Florida; and the 2015

                                   5   National Conference in Washington, D.C.

                                   6          I have already determined that these Defendants trespassed at each of these locations.

                                   7   Because I determined that these Defendants trespassed, the law assumes that PPFA has been

                                   8   harmed and PPFA is entitled to an award of nominal damages such as one dollar for each trespass.

                                   9          PPFA is also entitled to actual damages for the trespasses if PPFA proves the following:

                                  10          1.     That PPFA was actually harmed; and

                                  11          2.     That a Defendant’s entry was a substantial factor in causing PPFA’s harm.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       35
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 36 of 105



                                                     2.      Trespass—Essential Factual Elements-Daleiden, Merritt, BioMax,
                                   1                         CMP—PPRM Health Center
                                   2          Plaintiff PPRM claims that Daleiden, Merritt, BioMax, and CMP trespassed at the PPRM

                                   3   Stapleton Health Center in Colorado. I have already determined that these Defendants trespassed

                                   4   at this location. Because I determined that these Defendants trespassed, the law assumes that

                                   5   PPRM has been harmed. PPRM does not seek damages from that trespass, but PPFA contends

                                   6   that it may recover damages for amounts PPFA spent as a result of the trespass at PPRM.

                                   7          PPFA may be entitled to actual damages for the trespasses at PPRM, if PPFA proves the

                                   8   following:

                                   9          1.     That PPRM was actually harmed; and

                                  10          2.     That a Defendant’s entry was a substantial factor in causing PPFA to incur costs for

                                  11          the trespass at PPRM.

                                  12          A party who voluntarily reimburses the expenses of another may not be awarded those
Northern District of California
 United States District Court




                                  13   amounts as damages unless the party had an obligation to pay those expenses.

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       36
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 37 of 105



                                                     3.      Trespass—Essential Factual Elements-Daleiden, Merritt, BioMax, and
                                   1                         CMP—PPGC/PPCFC Health Center
                                   2          Plaintiff PPGC/PPCFC claims that Daleiden, Merritt, BioMax, and CMP trespassed at the

                                   3   PPGC/PPCFC Prevention Park Health Center in Texas. I have already determined that these

                                   4   Defendants trespassed at this location. Because I determined that these Defendants trespassed, the

                                   5   law assumes that PPGC/PPCFC has been harmed and PPGC/PPCFC is entitled to an award of

                                   6   nominal damages such as one dollar for each trespass.

                                   7          PPGC/PPCFC is also entitled to actual damages for trespass if it proves the following:

                                   8          1.     That PPGC/PPCFC was actually harmed; and

                                   9          2.     That a Defendant’s entry was a substantial factor in causing PPGC/PPCFC harm.

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       37
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 38 of 105



                                              C.      BREACH OF CONTRACT CLAIMS
                                   1
                                                      1.        Breach of Contract—Introduction
                                   2
                                              I will now instruct you on the law you must apply to Plaintiffs’ breach of contract claims.
                                   3
                                       Plaintiffs have brought three different sets of breach of contract claims.
                                   4
                                              The first set of claims concerns claims for breach of the PPFA Exhibitor Terms and
                                   5
                                       Conditions. I have already found that Defendants Daleiden, BioMax, and CMP breached certain
                                   6
                                       provisions in these agreements. Plaintiffs allege Defendants Daleiden, BioMax, and CMP
                                   7
                                       breached additional provisions that I have not ruled on. Defendants deny that they breached these
                                   8
                                       additional provisions.
                                   9
                                              The second set of claims concern claims for breach of the NAF Agreements. I have
                                  10
                                       already found that Defendants Daleiden, BioMax, CMP, Merritt, and Lopez breached various
                                  11
                                       NAF Agreements.
                                  12
Northern District of California




                                              The third set concern claim for beach of the PPGC NDA. Defendants deny breaching the
 United States District Court




                                  13
                                       PPGC NDA.
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         38
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 39 of 105



                                                      2.      Breach of Contract—Construction of Contract as a Whole
                                   1
                                              In deciding what the words of a contract meant to the parties, you should consider the
                                   2
                                       whole contract, not just isolated parts. You should use each part to help you interpret the others, so
                                   3
                                       that all the parts make sense when taken together.
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        39
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 40 of 105



                                                     3.      Breach of Contract—Meaning of Ordinary Words
                                   1
                                              You should assume that the parties intended the words in their contract to have their usual
                                   2
                                       and ordinary meaning unless you decide that the parties intended the words to have a special
                                   3
                                       meaning.
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       40
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 41 of 105



                                                      4.         Breach of Contract—Essential Factual Elements—PPFA Exhibitor
                                   1                             Terms and Conditions – Breach Determined by the Court
                                   2          I will now discuss the first set of breach of contract claims involving the breach of the

                                   3   PPFA Exhibitor Terms and Conditions. These contracts relate to the following meetings: the 2014

                                   4   North American Forum on Family Planning (the “2014 Forum Agreement”), the 2015 MeDC

                                   5   Conference (the “MeDC Agreement”), and the 2015 PPFA National Conference (the “2015

                                   6   National Conference Agreement”). These contracts were entered into by PPFA, Daleiden, and

                                   7   BioMax, and CMP.

                                   8          I will now explain to you the provisions of these agreements that I have already determined

                                   9   have been breached by Daleiden, BioMax, and CMP.

                                  10          Educational Nature Promises

                                  11          The 2014 Forum Agreement and the MeDC Agreement both contain provisions in which

                                  12   Daleiden, BioMax, and CMP promised that their conference exhibits would be “educational and
Northern District of California
 United States District Court




                                  13   informative, emphasizing information about products and services useful to the registrants’

                                  14   practice and beneficial to the interests of their clients and patients.” Both of these agreements also

                                  15   require that exhibits be “of an educational nature.”

                                  16          Show Products Promises

                                  17          The 2015 National Conference Agreement contains a provision in which Daleiden,

                                  18   BioMax, and CMP promised to “show only products manufactured or represented by their

                                  19   company in the regular course of business.”

                                  20          Because I determined that these Defendants breached these provisions, the law assumes

                                  21   that PPFA has been harmed and PPFA is entitled to an award of nominal damages such as one

                                  22   dollar for each breach.

                                  23          PPFA is also entitled to actual damages for these breaches from these Defendants if PPFA

                                  24   proves the following:

                                  25          1. That PPFA was harmed by the breach; and

                                  26          2. That these Defendants’ breach of contract was a substantial factor in causing it harm.

                                  27

                                  28
                                                                                         41
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 42 of 105



                                                        5.    Breach of Contract—Essential Factual Elements—PPFA Exhibitor
                                   1                          Terms and Conditions – Breach Disputed
                                   2          The 2014 Forum Agreement, the 2015 MeDC Agreement, and the 2015 National

                                   3   Conference Agreement each contain the following provision: the signatories promised that they

                                   4   would “comply with all applicable federal, state, and local laws and regulations in performance of

                                   5   its respective obligations pursuant to this Agreement, including, without limitation, laws related to

                                   6   fraud, abuse, privacy, discrimination, disabilities, samples, confidentiality, false claims and

                                   7   prohibition of kickbacks.”

                                   8          Plaintiffs contend that Defendants Daleiden, BioMax, and CMP breached these provisions

                                   9   in each of the contracts. Daleiden, BioMax, and CMP deny that they breached the agreements in

                                  10   this manner.

                                  11          To recover damages for breach of this provision in the PPFA Exhibitor Terms and

                                  12   Conditions from these Defendants concerning compliance with laws concerning fraud and privacy,
Northern District of California
 United States District Court




                                  13   PPFA must prove all of the following:

                                  14          1. That these Defendants violated an applicable law concerning fraud or privacy, in

                                  15          performing their respective obligations under the contracts;

                                  16          2. That PPFA was harmed by the violation; and

                                  17          3. That Defendants’ violation was a substantial factor in causing PPFA harm.

                                  18          If you decide that these Defendants breached this provision in the contracts but also that

                                  19   PPFA was not harmed by the breach, PPFA is still entitled to an award of nominal damages, such

                                  20   as one dollar.

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         42
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 43 of 105



                                                      6.      Breach of Contract—Essential Factual Elements—Breach of NAF
                                   1                          Agreements
                                   2          I will now discuss the second set of breach of contract claims, involving the breach of the

                                   3   NAF Agreements. The Plaintiffs bringing these claims are PPFA and PPNorCal. These claims

                                   4   are asserted against Defendants Daleiden, Lopez, Merritt, BioMax, and CMP.

                                   5          I have determined that Plaintiffs are third-party beneficiaries of the 2014 NAF Agreement

                                   6   and Confidentiality Agreement and the 2015 NAF Agreement and Confidentiality Agreement. I

                                   7   will refer to these agreements as the “NAF Agreements.”

                                   8          I have found that Defendants breached the NAF Agreements by misrepresenting their

                                   9   identities, recording private conversations, and disclosing confidential information. Plaintiffs also

                                  10   claim that Defendants’ breach of these contracts caused harm for which Defendants should pay.

                                  11          To recover damages for breach of the NAF Agreements from a Defendant, a Plaintiff must

                                  12   prove all of the following:
Northern District of California
 United States District Court




                                  13          1. That a Plaintiff was harmed by Defendants breach of contract; and

                                  14          2. That the Defendant’s breach of contract was a substantial factor in causing Plaintiff’s

                                  15          harm.

                                  16          If you decide that the Plaintiffs were not harmed by any breach of the NAF Agreements,

                                  17   Plaintiffs are still entitled to an award of nominal damages, such as one dollar.

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        43
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 44 of 105



                                                      7.      Breach of Contract—Essential Factual Elements—Breach of PPGC
                                   1                          NDA
                                   2          I will now discuss the third set of breach of contract claims involving the alleged breach of

                                   3   the PPGC non-disclosure agreement. I will refer to this agreement as the “PPGC NDA.” The

                                   4   Plaintiff bringing this claim is PPGC. This claim is brought against Defendants Daleiden,

                                   5   BioMax, and CMP.

                                   6          Plaintiff PPGC claims that these Defendants breached the confidentiality provisions of the

                                   7   PPGC NDA. The NDA contains the following language regarding confidentiality:

                                   8                  Subject to the limitations set forth in Paragraph 2, all information
                                                      disclosed by the Disclosing Party to the Recipient shall be deemed to
                                   9                  be “Confidential Information.” In particular, “Confidential
                                                      Information” shall be deemed to include (i) all written information of
                                  10                  the Disclosing Party, and (ii) all oral information of the Disclosing
                                                      Party, which in either case is identified at the time of disclosure as
                                  11                  being of a confidential or proprietary nature or is reasonably
                                                      understood by the Recipient to be confidential under the
                                  12                  circumstances of the disclosure. . . .
Northern District of California
 United States District Court




                                  13          The Court has already determined that the general language “all information disclosed” is

                                  14   modified by the next sentences, such that the NDA does not cover “all information disclosed,” but

                                  15   only covers the information identified in (i) and (ii). Confidentiality must be determined by

                                  16   objectively looking at the totality of the circumstances such as the context and location of the

                                  17   discussion.

                                  18          PPGC claims that Defendants’ breach of this contract caused harm to PPGC. Defendants

                                  19   deny they breached the PPGC NDA or that any breach caused harm to PPGC.

                                  20          To recover damages for breach of the PPGC NDA from a Defendant, PPGC must prove all

                                  21   of the following:

                                  22          1. That PPGC and the Defendant entered into a contract;

                                  23          2. That PPGC did all, or substantially all, of the significant things that the contract

                                  24          required it to do; and

                                  25          3. That a Defendant (a) failed to do something that the contract required Defendant to do or

                                  26          (b) did something that the contract prohibited Defendant from doing;

                                  27          4. That PPGC was harmed; and

                                  28          5. That a Defendant’s breach of contract was a substantial factor in causing PPGC harm.
                                                                                        44
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 45 of 105




                                   1          If you decide that the Defendants breached this contract but also that PPGC was not

                                   2   harmed by the breach, PPGC is still entitled to an award of nominal damages, such as one dollar.

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      45
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 46 of 105



                                              D.        FRAUD CLAIMS
                                   1
                                                        1.      Fraud—Introduction
                                   2
                                              Plaintiffs PPFA, PPGC, PPCFC, and PPPSGV contend that they were defrauded by
                                   3
                                       Defendants Daleiden, Merritt, Lopez, BioMax, and CMP. In addition, Plaintiffs contend
                                   4
                                       Defendants Rhomberg and Newman conspired with the other Defendants to commit fraud.
                                   5
                                       Defendants deny that they defrauded Plaintiffs.
                                   6
                                              A Plaintiff may establish fraud in two different ways relevant to this case: (1) Intentional
                                   7
                                       Misrepresentation and (2) False Promise. A Plaintiff need only establish one of these forms of
                                   8
                                       fraud in order to prevail on a claim for fraud. I will now instruct you on the elements of each of
                                   9
                                       form of fraud.
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         46
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 47 of 105



                                                      2.      Fraud—Intentional Misrepresentation
                                   1
                                              To establish a claim for intentional misrepresentation against a Defendant, a Plaintiff must
                                   2
                                       prove all of the following:
                                   3
                                              1. That the Defendant represented to Plaintiff that a fact was true;
                                   4
                                              2. That the Defendant’s representation was false;
                                   5
                                              3. That the Defendant knew that the representation was false when he made it, or that he
                                   6
                                              made the representation recklessly and without regard for its truth;
                                   7
                                              4. That the Defendant intended that the Plaintiff rely on the representation;
                                   8
                                              5. That the Plaintiff reasonably relied on the Defendant’s representation;
                                   9
                                              6. That the Plaintiff was harmed; and
                                  10
                                              7. That the Plaintiff’s reliance on Defendant’s representation was a substantial factor in
                                  11
                                              causing its harm.
                                  12
Northern District of California




                                              As to allegedly fraudulent statements made in Washington, D.C., Plaintiffs must prove
 United States District Court




                                  13
                                       each of these elements by clear and convincing evidence. As to allegedly fraudulent statements
                                  14
                                       made in any location besides Washington, D.C., Plaintiffs must prove each of the elements by the
                                  15
                                       preponderance of the evidence.
                                  16
                                              Plaintiffs contend that Defendants made three general categories of false statements of
                                  17
                                       fact: (1) Defendants’ use of fake names; (2) Defendants’ provision of fake identifications; and (3)
                                  18
                                       statements suggesting BioMax was a legitimate tissue procurement organization. Statements
                                  19
                                       suggesting that BioMax was a legitimate tissue procurement organization include: (a) Defendants
                                  20
                                       and others CMP personnel portraying themselves as having relevant job tiles, such as
                                  21
                                       “procurement technician,” “CEO,” and “Procurement Manager and Vice President of Operations,”
                                  22
                                       (b) representations that Defendants had education or relevant experience in the tissue procurement
                                  23
                                       industry, (c) oral representations that BioMax actually engaged in tissue procurement, and (d)
                                  24
                                       distributing brochures and business cards that stated or suggested that BioMax engaged in tissue
                                  25
                                       procurement.
                                  26
                                              Plaintiffs contend that the following Defendants presented fake identifications to Plaintiffs’
                                  27
                                       registration staff at conferences or desk staff at offices to gain entry into the following locations:
                                  28
                                                                                          47
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 48 of 105




                                   1      •   The Forum (October 11-13, 2014): Daleiden.

                                   2      •   MeDC (February 26-28, 2015): Daleiden.

                                   3      •   PPFA National Conference (March 18-20, 2015): Daleiden.

                                   4      •   PPGC (April 9, 2015): Daleiden and Merritt.

                                   5      Plaintiffs contend that Defendants used fake names and misrepresented the nature of BioMax

                                   6   at the following locations to the following individuals:

                                   7      •   Association of Reproductive Healthcare Professionals (“ARHP”) Conference (Colorado:

                                   8          September 19-21, 2013):

                                   9              o Merritt and BioMax in person to NAF representatives (Sandy Fulkerson and

                                  10                  Jennifer Hart)

                                  11      •   Pre-NAF 2014 (November 2013 - April 2014)

                                  12              o Daleiden and BioMax’s communications regarding registration.
Northern District of California
 United States District Court




                                  13              o BioMax’s 2014 NAF registration.

                                  14      •   NAF 2014 (California: April 5-8, 2014):

                                  15              o Daleiden, Merritt, and BioMax’s misrepresentations to NAF regarding registration,

                                  16                  check-in, and NAF Confidentiality Agreement.

                                  17              o Daleiden, Merritt, and BioMax in person to Dr. Deborah Nucatola of PPFA.

                                  18      •   Nucatola Lunch (California: July 25, 2014):

                                  19              o Daleiden, Merritt, and BioMax in person to Dr. Deborah Nucatola of PPFA.

                                  20              o Defendants also made similar representations in emails to set up the lunch.

                                  21      •   Pre-Forum (August to September 2014)

                                  22              o Daleiden and BioMax’s communications regarding registration, including to Vikky

                                  23                  Graziani.

                                  24              o BioMax’s 2014 Forum registration and Exhibitor Agreement.

                                  25      •   The Forum (Florida: October 11-13, 2014):

                                  26              o Daleiden, Lopez, and BioMax’s misrepresentations to PPFA regarding registration

                                  27                  and check-in.

                                  28              o Daleiden, Lopez, and BioMax in person to Dr. Deborah Nucatola of PPFA, Dr.
                                                                                        48
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 49 of 105




                                   1                 Mary Gatter of PPPSGV, Dr. Savita Ginde of PPRM, and Karen Shea of PPFA.

                                   2      •   Gatter Lunch (California: February 6, 2015):

                                   3             o Daleiden, Merritt, and BioMax in person to Dr. Mary Gatter and Laurel Felczer of

                                   4                 PPPSGV.

                                   5             o Defendants also made similar representations in emails to set up the lunch.

                                   6      •   Pre-MeDC (February 2015):

                                   7             o Daleiden and BioMax’s communications regarding registration, including to Vikky

                                   8                 Graziani.

                                   9             o BioMax’s 2015 MeDC registration and Exhibitor Agreement.

                                  10      •   MeDC (Florida: February 26-28, 2015):

                                  11             o Daleiden, Lopez, and BioMax’s misrepresentations to PPFA regarding registration

                                  12                 and check-in.
Northern District of California
 United States District Court




                                  13             o Daleiden, Lopez, and BioMax in person to Vikky Graziani of PPFA, Kate Carlucci

                                  14                 of PPFA, June Gupta of PPFA, Dr. Jennefer Russo of PPOSBC, Bonnie Smith of

                                  15                 PPGC, Dr. Mary Gatter of PPPSGV, Dr. Deborah Nucatola of PPFA.

                                  16      •   Pre-PPFA National Conference (February 2015):

                                  17             o Daleiden, Lopez, and BioMax’s communications regarding registration.

                                  18             o BioMax’s 2015 PPFA National Conference registration and Exhibitor Agreement.

                                  19      •   PPFA National Conference (Washington, D.C.: March 18-20, 2015):

                                  20             o Daleiden, Lopez, and BioMax’s misrepresentations to PPFA regarding registration

                                  21                 and check-in.

                                  22             o Daleiden, Lopez, and BioMax in person to Jen Castle of PPFA, Kristin Flood of

                                  23                 PPFA, Deborah VanDerhei of PPFA, Janet Fils-Amie of PPFA, Anne-Marie

                                  24                 Grewer of PPFA, Dr. Carolyn Westhoff of PPFA, Tram Nguyen of PPCFC, Jackie

                                  25                 Krugler of PPGC/PPCFC.

                                  26      •   Pre-PPRM Site Visit (October 2014-April 2015):

                                  27             o Daleiden and BioMax’s communications with Dr. Savita Ginde and J.R. Johnstone

                                  28                 regarding BioMax.
                                                                                      49
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 50 of 105




                                   1      •   PPRM (Colorado: April 7, 2015):

                                   2             o Daleiden, Merritt, and BioMax in person to Dr. Savita Ginde, J.R. Johnstone, and

                                   3                 other PPRM staff.

                                   4      •   Pre-PPGC Site Visit (March-April 2015):

                                   5             o Daleiden and BioMax’s communications with Melissa Farrell and Tram Nguyen

                                   6                 concerning BioMax.

                                   7             o BioMax’s PPGC NDA.

                                   8      •   PPGC Site Visit (Texas: April 9, 2015):

                                   9             o Daleiden, Merritt, and BioMax’s communications to registration desk staff.

                                  10             o Daleiden, Merritt, and BioMax in person to Melissa Farrell, Tram Nguyen, and

                                  11                 other PPGC/PPCFC lab staff.

                                  12      •   Pre-NAF 2015 (March-April 2015):
Northern District of California
 United States District Court




                                  13             o Daleiden and BioMax’s communications regarding registration.

                                  14             o BioMax’s 2015 NAF registration.

                                  15      •   NAF 2015 (Maryland: April 18-21, 2015):

                                  16             o Daleiden, Merritt, Lopez, and BioMax’s misrepresentations to NAF regarding

                                  17                 registration, check-in, and NAF Confidentiality Agreement.

                                  18             o Daleiden, Merritt, and Lopez in person to Deborah VanDerHei of PPFA, Jen Castle

                                  19                 of PPFA, Dr. Deborah Nucatola of PPFA, Tram Nguyen of PPCFC, Jackie Krugler

                                  20                 of PPGC/PPCFC, Dr. Anne Schutt-Aine of PPCFC.

                                  21          Defendants deny that they made any fraudulent misrepresentations.

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        50
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 51 of 105



                                                      3.      Fraud—False Promise
                                   1
                                              To establish a claim for false promise against a Defendant, a Plaintiff must prove all of the
                                   2
                                       following:
                                   3
                                              1. That Defendant made a promise to Plaintiff;
                                   4
                                              2. That Defendant did not intend to perform this promise when he made it;
                                   5
                                              3. That Defendant intended that Plaintiff rely on this promise;
                                   6
                                              4. That Plaintiff reasonably relied on Defendant’s promise;
                                   7
                                              5. That Defendant did not perform the promised act;
                                   8
                                              6. That Plaintiff was harmed; and
                                   9
                                              7. That Plaintiff’s reliance on Defendant’s promise was a substantial factor in causing its
                                  10
                                              harm.
                                  11
                                              As to allegedly false promises made in Washington, D.C., Plaintiffs must prove each of
                                  12
Northern District of California




                                       these elements by clear and convincing evidence. As to allegedly false promises made in any
 United States District Court




                                  13
                                       location besides Washington, D.C., Plaintiffs must prove each of the elements by the
                                  14
                                       preponderance of the evidence.
                                  15
                                              Plaintiffs allege that Defendants did not intend to perform the following promises:
                                  16
                                              1. Defendants Daleiden, BioMax, and CMP promised in the 2014 Forum Agreement that:
                                  17
                                                      a. BioMax’s conference exhibits would be “educational and informative,
                                  18
                                                      emphasizing information about products and services useful to the registrants’
                                  19
                                                      practice and beneficial to the interests of their clients and patients.”
                                  20
                                                      b. BioMax’s exhibits would be “of an educational nature.”
                                  21
                                                      c. They would “comply with all applicable federal, state, and local laws and
                                  22
                                                      regulations in performance of its respective obligations pursuant to this Agreement,
                                  23
                                                      including, without limitation, laws related to fraud, abuse, privacy, discrimination,
                                  24
                                                      disabilities, samples, confidentiality, false claims and prohibition of kickbacks.”
                                  25
                                              2. Defendants Daleiden, BioMax, and CMP promised in the 2015 MeDC Agreement that:
                                  26
                                                      a. BioMax’s conference exhibits would be “educational and informative,
                                  27
                                                      emphasizing information about products and services useful to the registrants’
                                  28
                                                                                         51
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 52 of 105




                                   1               practice and beneficial to the interests of their clients and patients.”

                                   2               b. BioMax’s exhibits would be “of an educational nature.”

                                   3               c. They would “comply with all applicable federal, state, and local laws and

                                   4               regulations in performance of its respective obligations pursuant to this Agreement,

                                   5               including, without limitation, laws related to fraud, abuse, privacy, discrimination,

                                   6               disabilities, samples, confidentiality, false claims and prohibition of kickbacks.”

                                   7        3. Defendants Daleiden, BioMax, and CMP promised in the 2015 National Conference

                                   8        Agreement that:

                                   9               a. BioMax would “show only products manufactured or represented by their

                                  10               company in the regular course of business.”

                                  11               b. They would “comply with all applicable federal, state, and local laws and

                                  12               regulations in performance of its respective obligations pursuant to this Agreement,
Northern District of California
 United States District Court




                                  13               including, without limitation, laws related to fraud, abuse, privacy, discrimination,

                                  14               disabilities, samples, confidentiality, false claims and prohibition of kickbacks.”

                                  15        4. Defendants Daleiden, BioMax, and CMP promised in the PPGC NDA:

                                  16               a. “Recipient shall maintain the Disclosing Party’s Confidential Information strictly

                                  17               confidential, shall not use the Confidential Information for any purpose other than

                                  18               to evaluate, negotiate and consummate the Transaction and shall not disclose to any

                                  19               third party or use any Confidential Information for any other purpose following the

                                  20               date of disclosure of such Confidential Information.”

                                  21        Defendants deny they made any false promises.

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      52
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 53 of 105



                                                      4.      Fraud—Reliance
                                   1
                                              A Plaintiff relied on the Defendant’s misrepresentation or false promise if:
                                   2
                                              1. The misrepresentation or false promise substantially influenced the Plaintiff to act; and
                                   3
                                              2. The Plaintiff would probably not have acted in the same way without the
                                   4
                                              misrepresentation or false promise.
                                   5
                                              It is not necessary for a misrepresentation or false promise to be the only reason for the
                                   6
                                       Plaintiff’s conduct.
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        53
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 54 of 105



                                                      5.      Fraud—Reasonable Reliance
                                   1
                                              In determining whether the Plaintiff’s reliance on the representation or promise was
                                   2
                                       reasonable, the Plaintiff must first prove that the matter was material. A matter is material if a
                                   3
                                       reasonable person would find it important in determining his or her choice of action.
                                   4
                                              If you decide that the matter is material, you must then decide whether it was reasonable
                                   5
                                       for the Plaintiff to rely on the representation or promise. In making this decision, take into
                                   6
                                       consideration the Plaintiff’s intelligence, knowledge, education, and experience.
                                   7
                                              However, it is not reasonable for anyone to rely on a representation or promise that is
                                   8
                                       preposterous. It also is not reasonable for anyone to rely on a representation or promise if facts
                                   9
                                       that are within its observation show that it is obviously false.
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         54
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 55 of 105



                                                      6.        Fraud - Plaintiff’s Negligence Not a Defense
                                   1
                                              When a Defendant makes a false statement or promise, the Plaintiff does not have any duty
                                   2
                                       to investigate whether the Defendant was telling the truth to the Plaintiff.
                                   3
                                              In determining whether a Plaintiff’s reliance on a Defendant’s false representation was
                                   4
                                       reasonable, you should not consider whether a hypothetical reasonable person would have
                                   5
                                       conducted more investigation of the Defendant than the Plaintiff did. A Plaintiff’s reliance on a
                                   6
                                       Defendant’s false representations is reasonable, unless the Defendants’ misrepresentation would
                                   7
                                       be so obviously false or preposterous to someone with the same information and intelligence as
                                   8
                                       the Plaintiff that the Plaintiff would have needed to purposefully close his eyes to avoid
                                   9
                                       discovering the truth.
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        55
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 56 of 105



                                                      7.     Fraud—Misrepresentations Made to Persons Other Than the Plaintiff
                                   1
                                              Defendants are responsible for a representation that was not made directly to Plaintiffs if
                                   2
                                       they made the representation to another person, intending or reasonably expecting that it would be
                                   3
                                       repeated to Plaintiffs. This instruction does not apply to alleged fraudulent conduct occurring in
                                   4
                                       Florida.
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        56
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 57 of 105



                                              E.      RICO
                                   1
                                                      1.      RICO—Introduction
                                   2
                                              Plaintiffs PPFA, PPGC, PPCFC, PPOSBC, and PPPSGV claim that all Defendants are
                                   3
                                       liable to them under the RICO statute.
                                   4
                                              I will now instruct you on the elements of Plaintiffs’ RICO claim. As relevant here, there
                                   5
                                       are two different ways to violate RICO: (1) conducting the affairs of an enterprise through a
                                   6
                                       pattern of racketeering or (2) conspiring to do so. Plaintiffs allege both theories.
                                   7
                                              RICO refers to the Racketeer Influenced and Corrupt Organization Act. This does not
                                   8
                                       mean, however, that RICO is limited to organized crime. When Congress enacted RICO, it wanted
                                   9
                                       to reach persons who use legitimate and illegitimate enterprises to commit racketeering.
                                  10
                                              The word “racketeering” has certain implications in our society. Use of that term in this
                                  11
                                       statute and in this courtroom should not be regarded as having anything to do with your
                                  12
Northern District of California




                                       determination of whether Plaintiffs have established the elements of the claim. The term is only a
 United States District Court




                                  13
                                       term used by Congress to describe the statute.
                                  14
                                              The RICO claim asserted by Plaintiffs in this case is a civil claim subject to the civil
                                  15
                                       burden of proof of preponderance of the evidence.
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         57
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 58 of 105



                                                      2.      RICO—Conducting Affairs of Association-in-Fact—Elements
                                   1
                                              Plaintiffs first allege that each of the Defendants conducted or participated in the conduct
                                   2
                                       of the affairs of an enterprise through a pattern of racketeering activity.
                                   3
                                              Plaintiffs must prove each of the following elements by a preponderance of the evidence:
                                   4
                                              First, there was an ongoing enterprise with some sort of formal or informal framework for
                                   5
                                       carrying out its objectives consisting of a group of persons associated together for a common
                                   6
                                       purpose of engaging in a course of conduct;
                                   7
                                              Second, the Defendant was employed by or associated with the enterprise;
                                   8
                                              Third, the Defendant conducted or participated, directly or indirectly, in the conduct of the
                                   9
                                       affairs of the enterprise through a pattern of racketeering activity. To conduct or participate means
                                  10
                                       that the Defendant had to be involved in the operation or management of the enterprise; and
                                  11
                                              Fourth, the Defendants’ conduct or participation in the enterprise was the cause of
                                  12
Northern District of California




                                       Plaintiffs’ damages.
 United States District Court




                                  13
                                              An enterprise need not be a formal entity such as a corporation and need not have a name,
                                  14
                                       regular meetings, or established rules.
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         58
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 59 of 105



                                                      3.        RICO—Enterprise
                                   1
                                              An “enterprise” is a group of people who have associated together for a common purpose
                                   2
                                       of engaging in a course of conduct over a period of time. This group of people, in addition to
                                   3
                                       having a common purpose, must have an ongoing organization, either formal or informal. The
                                   4
                                       personnel in the enterprise, however, may change and need not be associated with the enterprise
                                   5
                                       for the entire period of its existence. The group does not have to be a legally recognized entity,
                                   6
                                       such as a partnership or corporation. The group may be organized for a legitimate and lawful
                                   7
                                       purpose, or it may be organized for an unlawful purpose. The name of the organization itself is not
                                   8
                                       an element of the claim and does not have to be proved.
                                   9
                                              Plaintiffs must prove that the enterprise had at least the three following structural features:
                                  10
                                       (1) a purpose, (2) relationships among those associated with the enterprise, and (3) longevity
                                  11
                                       sufficient to permit these associates to pursue the enterprise’s purpose.
                                  12
Northern District of California




                                              It is not necessary that the enterprise have any particular or formal structure, but it must
 United States District Court




                                  13
                                       have sufficient organization that its members functioned and operated in a coordinated manner in
                                  14
                                       order to carry out the alleged common purpose or purposes of the enterprise. Such a group need
                                  15
                                       not have a hierarchal structure or a “chain of command”; decisions may be made on an ad hoc
                                  16
                                       basis and by any number of methods. Members of the group need not have fixed roles; different
                                  17
                                       members may perform different roles at different times. The group need not have a name, regular
                                  18
                                       meetings, dues, established rules and regulations, disciplinary procedures, or induction or
                                  19
                                       initiation ceremonies. While the group must or would function as a continuing unit and remain in
                                  20
                                       existence long enough to pursue a course of conduct, you may nonetheless find that the enterprise
                                  21
                                       element is satisfied by finding a group whose associates engage in spurts of activity punctuated by
                                  22
                                       periods of inactivity.
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        59
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 60 of 105



                                                       4.          RICO—Association with the Enterprise
                                   1
                                               With regard to the element that the Defendant must have been associated with or
                                   2
                                       employed by the enterprise:
                                   3
                                               It is required that at some time during the relevant time period, the Defendant was
                                   4
                                       employed by, or associated with, the enterprise. It is not required, however, that the Defendant
                                   5
                                       have been employed by, or associated with, the enterprise for the entire time that the enterprise
                                   6
                                       existed.
                                   7
                                               A person cannot be associated with, or employed by, an enterprise if he or she does not
                                   8
                                       know of the enterprise’s existence or the nature of its activities. Thus, in order to prove this
                                   9
                                       element, Plaintiffs must prove that the Defendant was connected to the enterprise in some
                                  10
                                       meaningful way and that the Defendant knew of the existence of the enterprise and of the general
                                  11
                                       nature of its activities.
                                  12
Northern District of California




                                               With regard to the corporate Defendants, CMP and BioMax: A corporation is considered
 United States District Court




                                  13
                                       to know of all material facts for which its employee acquires knowledge of or receives notice of
                                  14
                                       while acting within the scope of the employee’s employment.
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         60
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 61 of 105



                                                       5.      RICO—Conducting or Participating in the Enterprise
                                   1
                                               With regard to the element that the Defendant conducted or participated in the conduct of
                                   2
                                       the enterprise through that pattern of racketeering activity:
                                   3
                                               To conduct or participate in the conduct of the enterprise means that the Defendant must
                                   4
                                       have played some part in the operation or management of the enterprise. Plaintiffs are not
                                   5
                                       required to prove that the Defendant was a member of upper management. An enterprise is
                                   6
                                       operated not only by those in upper management, but also those lower down in the enterprise who
                                   7
                                       act under the direction of upper management. The Defendant need not have participated in, or
                                   8
                                       been aware of, all of the enterprise’s activities; it is sufficient if he or she was involved in the
                                   9
                                       operation or management of some of the enterprise’s activities.
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          61
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 62 of 105



                                                          6.   RICO—Pattern of Racketeering
                                   1
                                               A pattern of racketeering activity requires:
                                   2
                                               First, at least two separate acts of racketeering were committed, though two separate
                                   3
                                       racketeering acts are not necessarily enough to establish a pattern of racketeering;
                                   4
                                               Second, the acts of racketeering had a relationship to each other which posed a threat of
                                   5
                                       continued criminal activity; and
                                   6
                                               Third, the acts of racketeering embraced the same or similar purposes, results, participants,
                                   7
                                       victims, or methods of commission, or were otherwise interrelated by distinguishing
                                   8
                                       characteristics.
                                   9
                                               Sporadic, widely separated, or isolated criminal acts do not form a pattern of racketeering
                                  10
                                       activity.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         62
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 63 of 105



                                                         7.    RICO—“Racketeering Act” Defined
                                   1
                                               The RICO statute defines a racketeering act to be any of a long list of specified crimes.
                                   2
                                               The pattern of racketeering Plaintiffs allege in this case consists of violations of the federal
                                   3
                                       false identification statute.
                                   4
                                               As I mentioned in the previous instruction, a pattern of racketeering requires at least two
                                   5
                                       acts of racketeering. The two contemplated racketeering acts may be of the same type, for
                                   6
                                       example, two acts of producing a false identification; or, the two acts may be of different
                                   7
                                       predicates, for example, one act of producing a false identification and one act of transferring a
                                   8
                                       false identification. Regardless of whether it is two racketeering acts of the same type or two
                                   9
                                       racketeering acts of two different types, in order to satisfy this element, you must unanimously
                                  10
                                       conclude that, for at least two specific acts of racketeering, the Defendant in question either
                                  11
                                       committed those particular predicate acts or conspired for someone to commit those particular
                                  12
Northern District of California




                                       predicate acts.
 United States District Court




                                  13
                                               I will now instruct you on the definition of each of these racketeering activities that the
                                  14
                                       Defendants are alleged to have committed.
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          63
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 64 of 105



                                                        8.    Violation of 18 U.S.C §1028(a)(1)
                                   1
                                              Plaintiffs also allege that Defendants committed the predicate act of violating 28 U.S.C.
                                   2
                                       §1028(a)(1). To prove a violation of that statute, Plaintiffs must prove all of the following:
                                   3
                                              First, the Defendant knowingly produced, or caused to be produced, a false identification
                                   4
                                       document;
                                   5
                                              Second, the Defendant produced the false identification document without lawful
                                   6
                                       authority; and
                                   7
                                              Third, the false identification document was or appeared to be issued by or under authority
                                   8
                                       of a State of the United States.
                                   9
                                              “Produce” includes to alter, authenticate, or assemble.
                                  10
                                              The phrase “false identification document” means a document of a type intended or
                                  11
                                       commonly accepted for the purposes of identification of individuals that—
                                  12
Northern District of California




                                              (A) is not issued by or under the authority of a governmental entity or was issued under
 United States District Court




                                  13
                                              the authority of a governmental entity but was subsequently altered for purposes of deceit;
                                  14
                                              and
                                  15
                                              (B) appears to be issued by or under the authority of a State.
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        64
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 65 of 105



                                                      9.       Violation of 18 U.S.C §1028(a)(2)
                                   1
                                              In addition, Plaintiffs allege that Defendants committed the predicate act of violating 28
                                   2
                                       U.S.C. §1028(a)(2). To prove a violation of that statute, Plaintiffs must prove all of the following:
                                   3
                                              First, the Defendant knowingly transferred a false identification document;
                                   4
                                              Second, the Defendant knew that the false identification document was produced without
                                   5
                                       lawful authority; and
                                   6
                                              Third, the false identification document was or appeared to be issued by or under authority
                                   7
                                       of a State of the United States.
                                   8
                                              The phrase “false identification document” means a document of a type intended or
                                   9
                                       commonly accepted for the purposes of identification of individuals that—
                                  10
                                              (A) is not issued by or under the authority of a governmental entity or was issued under
                                  11
                                              the authority of a governmental entity but was subsequently altered for purposes of deceit;
                                  12
Northern District of California




                                              and
 United States District Court




                                  13
                                              (B) appears to be issued by or under the authority of a State.
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        65
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 66 of 105



                                                      10.     RICO—Racketeering Conspiracy—Conspiracy in General
                                   1
                                              I said that Plaintiffs alleged two bases for its RICO claim. Plaintiffs’ second basis alleges a
                                   2
                                       conspiracy to violate RICO. Plaintiffs allege that each of the Defendants knowingly and
                                   3
                                       intentionally conspired with at least one other person to conduct or to participate in the conduct of
                                   4
                                       the affairs of the enterprise in violation of RICO.
                                   5
                                              A conspiracy for purposes of RICO is a kind of criminal partnership—an agreement of two
                                   6
                                       or more persons to commit one or more crimes. The crime of conspiracy is the agreement to do
                                   7
                                       something unlawful; it does not matter whether the crime agreed upon was committed.
                                   8
                                              For a conspiracy to have existed, it is not necessary that the conspirators made a formal
                                   9
                                       agreement or that they agreed on every detail of the conspiracy. An informal understanding is
                                  10
                                       enough. It is not enough, however, that they simply met, discussed matters of common interest,
                                  11
                                       acted in similar ways, or perhaps helped one another.
                                  12
Northern District of California




                                              One becomes a member of a conspiracy by willfully participating in the unlawful plan with
 United States District Court




                                  13
                                       the intent to advance or further some object or purpose of the conspiracy, even if the person does
                                  14
                                       not have full knowledge of all the details of the conspiracy. Furthermore, one who willfully joins
                                  15
                                       an existing conspiracy is as responsible for it as the originators. On the other hand, one who has no
                                  16
                                       knowledge of a conspiracy, but happens to act in a way which furthers some object or purpose of
                                  17
                                       the conspiracy, does not thereby become a conspirator. Similarly, a person does not become a
                                  18
                                       conspirator merely by associating with one or more persons who are conspirators, nor merely by
                                  19
                                       knowing that a conspiracy exists.
                                  20
                                              A conspiracy may continue for a long period of time and may include the performance of
                                  21
                                       many transactions. One may join a conspiracy after it is already in progress. It is not necessary that
                                  22
                                       all members of the conspiracy join it at the same time, and one may become a member of a
                                  23
                                       conspiracy without full knowledge of all the details of the unlawful scheme or the names,
                                  24
                                       identities, or locations of all of the other members.
                                  25
                                              Events that occurred before a conspirator joined a conspiracy may be considered by you to
                                  26
                                       prove the nature and scope of the conspiracy at the time the person joined.
                                  27
                                              It is no defense that a person’s participation in a conspiracy was minor or for a short period
                                  28
                                                                                         66
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 67 of 105




                                   1   of time.

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                            67
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 68 of 105



                                                      11.     RICO—Racketeering Conspiracy—Elements
                                   1
                                              Plaintiffs must prove each of the following elements of a conspiracy to violate RICO by a
                                   2
                                       preponderance of the evidence:
                                   3
                                              First, the alleged enterprise was or would be established;
                                   4
                                              Second, the Defendant knowingly agreed that either the Defendant or another person
                                   5
                                       would be associated with the enterprise; and
                                   6
                                              Third, the Defendant knowingly agreed that either the Defendant or another person would
                                   7
                                       conduct or participate, directly or indirectly, in the conduct of the affairs of the enterprise through
                                   8
                                       a pattern of racketeering activity. For purposes of conspiracy, it is not necessary for Plaintiffs to
                                   9
                                       prove that the Defendant actually committed a pattern of racketeering activity; rather, the element
                                  10
                                       is satisfied if the Defendant agreed that a pattern of racketeering activity would be committed.
                                  11
                                              Plaintiffs must prove that the Defendant agreed to participate in the conspiracy with the
                                  12
Northern District of California




                                       knowledge and intent that at least one member of the racketeering conspiracy would intentionally
 United States District Court




                                  13
                                       commit, or cause, or aid and abet the commission of, two or more racketeering acts. That one
                                  14
                                       member could be one of the Defendants or another person. You must agree on at least two acts of
                                  15
                                       racketeering the Defendants understood would be committed. But Plaintiffs are not required to
                                  16
                                       prove that the Defendants personally committed, or agreed to personally commit, two or more
                                  17
                                       racketeering acts. Nor is there any requirement that the Defendant actually conspired to operate or
                                  18
                                       manage the enterprise himself or herself.
                                  19
                                              Plaintiffs must prove that the Defendant joined the conspiracy knowing the conspiracy’s
                                  20
                                       purpose and intending to facilitate it. The Defendant must also have been aware of the essential
                                  21
                                       nature and scope of the enterprise and intended to participate in it.
                                  22
                                              In your consideration of Plaintiffs’ conspiracy claim, you should first determine whether
                                  23
                                       the alleged conspiracy existed. If you conclude that a conspiracy existed as alleged, you should
                                  24
                                       then determine whether each Defendant knowingly became a member of that conspiracy.
                                  25

                                  26
                                  27

                                  28
                                                                                         68
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 69 of 105



                                                      12.     RICO—Causation
                                   1
                                              If you find that the Defendant in question conducted or participated in the affairs of a
                                   2
                                       racketeering enterprise through a pattern of racketeering, or conspired to do so, you must also
                                   3
                                       determine whether each Plaintiff has proved by a preponderance of the evidence that the violation
                                   4
                                       caused that Plaintiff an injury to its business or property before you may find for that Plaintiff.
                                   5
                                       This requirement will be satisfied if the damages are caused by the predicate acts or if the damages
                                   6
                                       are caused by the pattern of acts as a whole, or both. In either case, you must find that there was
                                   7
                                       some direct relationship between the injury that Plaintiff has asserted and the alleged violation by
                                   8
                                       the Defendant in question.
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         69
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 70 of 105



                                              F.      RECORDING CLAIMS OVERVIEW
                                   1
                                              Certain Plaintiffs have brought claims against certain Defendants under the laws of
                                   2
                                       California, Florida, and Maryland, and under Federal law, for secretly recording individuals whom
                                   3
                                       Plaintiffs contend were their employees and contractors. I will now provide you a summary of
                                   4
                                       each recording for which you will be asked to determine whether the recording violated the law.
                                   5
                                              You should apply Federal law to every claim. If a recording occurred in California,
                                   6
                                       Florida, or Maryland, you should apply both the law of the state where the recording occurred and
                                   7
                                       Federal law. If the recording occurred outside of California, Florida, or Maryland, you should
                                   8
                                       apply only Federal law.
                                   9
                                              I.      CALIFORNIA (CALIFORNIA AND FEDERAL LAW):
                                  10
                                              NAF Annual Meeting held in San Francisco, CA from April 5-8, 2014
                                  11
                                              PPNorCal contends that Dr. Leslie Drummond-Hay was illegally recorded in the exhibitor
                                  12
Northern District of California




                                       hall by David Daleiden and Sandra Merritt.
 United States District Court




                                  13
                                              PPFA contends that Dr. Deborah Nucatola was illegally recorded on two separate instances
                                  14
                                       in the exhibitor hall: In the first encounter, by Sandra Merritt, and Brianna Baxter. In the second
                                  15
                                       encounter, by David Daleiden, Sandra Merritt, and Brianna Baxter.
                                  16
                                              Lunch in Los Angeles, CA on July 25, 2014
                                  17
                                              PPFA contends that Dr. Deborah Nucatola was illegally recorded during lunch at Craft by
                                  18
                                       both David Daleiden and Sandra Merritt.
                                  19
                                              Lunch in Pasadena, CA on February 6, 2015
                                  20
                                              PPPSGV contends that Dr. Mary Gatter and Laurel Felczer were illegally recorded during
                                  21
                                       lunch at a/k/a Bistro by both David Daleiden and Sandra Merritt.
                                  22
                                              II.     FLORIDA (FLORIDA AND FEDERAL LAW):
                                  23
                                              National Medical Conference/North American Forum on Family Planning in Miami,
                                  24
                                       FL from October 11-13, 2014.
                                  25
                                              PPFA contends that Dr. Deborah Nucatola was illegally recorded on two separate
                                  26
                                       occasions: One, during at an outdoor reception by both Adrian Lopez and David Daleiden. The
                                  27
                                       other, during an indoor reception by both Adrian Lopez and David Daleiden.
                                  28
                                                                                        70
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 71 of 105




                                   1          PPFA contends that Karen Shea was illegally recorded at an outdoor reception by both

                                   2   David Daleiden and Adrian Lopez.

                                   3          PPCCC contends that Dr. Virginia Siegfried was illegally recorded at an outdoor reception

                                   4   by both David Daleiden and Adrian Lopez.

                                   5          PPRM contends that Dr. Savita Ginde was illegally recorded inside the exhibitor hall by

                                   6   David Daleiden.

                                   7          PPFA’s Medical Director’s Council Annual Meeting in Orlando FL from February

                                   8   26-28, 2015.

                                   9          PPFA contends that June Gupta was illegally recorded on two separate occasions at the

                                  10   conference: The first during a PPFA-hosted dinner by both David Daleiden and Adrian Lopez, and

                                  11   the second in the exhibitor hall by both David Daleiden and Adrian Lopez.

                                  12          PPFA contends that Dr. Deborah Nucatola was illegally recorded on two instances: The
Northern District of California
 United States District Court




                                  13   first during an outdoor reception by both David Daleiden and Adrian Lopez, and the second inside

                                  14   the exhibitor hall by both David Daleiden and Adrian Lopez.

                                  15          PPFA contends that Deborah VanDerhei was illegally recorded inside the exhibitor hall by

                                  16   both David Daleiden and Adrian Lopez.

                                  17          PPPSGV contends that Dr. Mary Gatter was illegally recorded at an outdoor reception by

                                  18   both David Daleiden and Adrian Lopez.

                                  19          PPOSBC contends that Dr. Jennifer Russo was illegally recorded during a PPFA-hosted

                                  20   dinner by David Daleiden and Adrian Lopez.

                                  21          PPGC contends that Bonnie Smith was illegally recorded inside the exhibitor hall by David

                                  22   Daleiden.

                                  23          PPPSW contends that Dr. Son Nguyen and Dr. Tom Moran were illegally recorded inside

                                  24   the exhibitor hall by David Daleiden and Adrian Lopez.

                                  25          III.    MARYLAND (MARYLAND AND FEDERAL LAW):

                                  26          NAF Annual Meeting held in Baltimore, MD from April 18-21, 2015

                                  27          PPFA contends that Dr. Deborah Nucatola was illegally recorded in a meeting room by

                                  28   David Daleiden.
                                                                                      71
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 72 of 105




                                   1          PPFA contends that Deborah VanDerhei and Jen Castle were illegally recorded in a

                                   2   refreshment area by David Daleiden and Sandra Merritt.

                                   3          PPCFC contends that Tram Nguyen and Dr. Ann Schutt-Aine, and PPGC/PPCFC contends

                                   4   that Jackie Krugler, were illegally recorded on two occasions. The first was at a reception in the

                                   5   exhibitor hall by Adrian Lopez. The second was at another reception by David Daleiden.

                                   6          IV.     OTHER JURISDICTIONS (FEDERAL LAW):

                                   7          PPFA National Conference in Washington, DC from March 18-20, 2015

                                   8          PPFA contends that Dr. Carolyn Westhoff was illegally recorded inside the exhibitor hall

                                   9   by David Daleiden and Adrian Lopez.

                                  10          PPFA contends that Jen Castle was illegally recorded inside the exhibitor hall by David

                                  11   Daleiden and Adrian Lopez.

                                  12          PPFA contends that Kristin Flood was illegally recorded inside an evening reception by
Northern District of California
 United States District Court




                                  13   David Daleiden and Adrian Lopez.

                                  14          PPFA contends that Janet Fils-Aime and Anne-Marie Grewer were illegally recorded

                                  15   inside the exhibitor hall by David Daleiden and Adrian Lopez.

                                  16          PPGC contends that Melaney Linton was illegally recorded inside the exhibitor hall by

                                  17   David Daleiden and Adrian Lopez.

                                  18          PPRM Stapleton Health Center Visit in Colorado on April 7, 2015

                                  19          PPRM contends that Dr. Savita Ginde and J.R. Johnstone were illegally recorded over a

                                  20   period of hours inside the PPRM health center by David Daleiden and Sandra Merritt.

                                  21          PPGC Prevention Park Health Center Visit in Texas on April 9, 2015

                                  22          PPGC contends that Melissa Farrell was illegally recorded over a period of 7 hours inside

                                  23   the PPGC health center by David Daleiden and Sandra Merritt.

                                  24          PPGC contends that two receptionists were illegally recorded at the reception desk inside

                                  25   the PPGC health center by David Daleiden and Sandra Merritt.

                                  26
                                  27

                                  28
                                                                                        72
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 73 of 105



                                              G.      CALIFORNIA RECORDING CLAIMS
                                   1
                                                      1.         Violation of California Penal Code §632
                                   2
                                              Plaintiffs PPFA, PPPSGV, PPNorCal, and PPGC/PPCFC allege that Defendants Daleiden,
                                   3
                                       Merritt, BioMax, and CMP violated Section 632 of the California Penal Code during meetings
                                   4
                                       and/or conferences that occurred in California by recording confidential conversations. To prove a
                                   5
                                       violation, Plaintiffs must show that a Defendant did all of the following:
                                   6
                                              1. That the Defendant intentionally recorded one of Plaintiffs’ employees or contractors by
                                   7
                                       using an electronic device;
                                   8
                                              2. That the person recorded had a reasonable expectation that the conversation was not
                                   9
                                       being overheard or recorded; and
                                  10
                                              3. That the Defendant did not have the consent of all parties to the conversation to record
                                  11
                                       it.
                                  12
Northern District of California




                                              A conversation is confidential where the recorded party had a reasonable expectation that
 United States District Court




                                  13
                                       others are not listening-in to the conversation or recording it.
                                  14
                                              If you ﬁnd a violation, I may award statutory damages. You must also determine whether
                                  15
                                       the Plaintiff is entitled to actual damages. A Plaintiff is entitled to actual damages if the Plaintiff
                                  16
                                       proves the following:
                                  17
                                              First, that Plaintiff was harmed by the recording; and
                                  18
                                              Second, that the Defendant’s conduct was a substantial factor in causing Plaintiff’s harm.
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          73
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 74 of 105



                                                      2.      Violation of California Penal Code §632 - Corporation as Plaintiff
                                   1
                                              A corporation may prove a violation of Section 632 if a Defendant recorded one of its
                                   2
                                       employees or contractors in her capacity as a corporate employee or contractor. An employee or
                                   3
                                       contractor is recorded in her capacity as a corporate employee or contractor if the employee or
                                   4
                                       contractor is recorded discussing internal matters of the corporation or if the Defendant targeted
                                   5
                                       her for recording because she could disclose information about the corporation’s internal matters.
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        74
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 75 of 105



                                                        3.    Violation of California Penal Code § 632 - § 633.5 affirmative defense
                                   1
                                              Defendants assert that they were permitted to record Plaintiffs in California by California
                                   2
                                       Penal Code section 633.5.
                                   3
                                              To establish an affirmative defense under section 633.5, a Defendant has the burden of
                                   4
                                       proving all of the following:
                                   5
                                              (1) That Defendant believed that the person being recorded committed or intended to
                                   6
                                              commit a violent felony against a person;
                                   7
                                              (2) That, based on information the Defendants had before Defendants conducted their first
                                   8
                                              recording in California, the Defendant’s belief that the person being recorded committed or
                                   9
                                              intended to commit a violent felony against a person was reasonable; and
                                  10
                                              (3) That Defendants’ purpose for recording the communication was to obtain evidence
                                  11
                                              that the person being recorded committed or intended to commit a violent felony against a
                                  12
Northern District of California




                                              person.
 United States District Court




                                  13
                                              In determining whether a Defendant’s belief was reasonable, you may not rely on
                                  14
                                       information that the Defendant learned only after they began recording in California.
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       75
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 76 of 105



                                                      4.      California Penal Code - § 632 - Confidential Subject Matter Not
                                   1                          Required
                                   2          In determining whether a person had a reasonable expectation of privacy in a conversation,

                                   3   it is not relevant whether the content of the communication is sensitive or confidential.

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        76
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 77 of 105



                                                      5.      California Penal Code - § 633.5 Defense - Reasonable Belief
                                   1                          Independent of Recorded Material
                                   2          In determining whether a Defendant had a reasonable belief the person being recorded

                                   3   committed or intended to commit a violent felony against a person, you may not consider the

                                   4   content of the recorded conversation itself.

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      77
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 78 of 105



                                               H.     FLORIDA RECORDING CLAIMS
                                   1
                                                      1.       Violation of Section 934.03 of Title XLVII of the Florida Criminal
                                   2                           Procedure Law
                                   3           Plaintiffs PPFA, PPRM, PPOSBC, PPPSGV, PPPSW, PPRM, PPCCC and PPGC/PPCFC

                                   4   allege that Defendants Daleiden, Lopez, BioMax, and CMP have violated a Florida statute known

                                   5   as Section 934.03 of Title XLVII (the Florida Criminal Procedure Law) during conferences that

                                   6   occurred in Florida.

                                   7           To prove a violation, Plaintiffs must show that each Defendant did one of the following

                                   8   acts:

                                   9           (1) intentionally recorded or procured any other person to record any private oral

                                  10           communication; or

                                  11           (2) intentionally disclosed to any other person the contents of any recorded private oral

                                  12           communication, knowing or having reason to know that the contents were obtained
Northern District of California
 United States District Court




                                  13           through the recording of an oral communication in violation of the statute.

                                  14           However, it is lawful to do any of the foregoing acts if all parties to the communication

                                  15   have given prior consent to the interception.

                                  16           An oral communication means a communication uttered by a person who has a subjective

                                  17   expectation that the communication is not subject to interception under circumstances justifying

                                  18   such expectation, and whose expectation was objectively reasonable.

                                  19           If you ﬁnd a violation, I may award statutory damages. You must also determine whether

                                  20   the Plaintiff is entitled to actual damages. A Plaintiff is entitled to actual damages if the Plaintiff

                                  21   proves the following:

                                  22           First, that Plaintiff was harmed by the recording; and

                                  23           Second, that the Defendant’s conduct was a substantial factor in causing Plaintiff’s harm.

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          78
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 79 of 105



                                                      2.      Violation of Section 934.03 of Title XLVII of the Florida Criminal
                                   1                          Procedure Law - Corporation as Plaintiff
                                   2          A corporation may prove a violation of the Florida Criminal Procedure Law if a Defendant

                                   3   recorded one of its employees or contractors in her capacity as a corporate employee or contractor.

                                   4   An employee or contractor is recorded in her capacity as a corporate employee or contractor if the

                                   5   employee or contractor is recorded discussing internal matters of the corporation or if the

                                   6   Defendant targeted her for recording because she could disclose information about the

                                   7   corporation’s internal matters.

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        79
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 80 of 105



                                              I.      MARYLAND RECORDING CLAIMS
                                   1
                                                      1.       Violation of Section 10-402 of the Courts and Judicial Proceedings
                                   2                           Article of the Maryland Annotated Code
                                   3          Plaintiffs PPFA and PPGC/PPCFC contend that Defendants Daleiden, Merritt, Lopez,

                                   4   BioMax, and CMP violated Section 10-402 of the Courts and Judicial Proceedings Article of the

                                   5   Maryland Annotated Code during conferences that occurred in Maryland. To prove a violation,

                                   6   Plaintiffs must show that each Defendant did one of the following acts:

                                   7          (1) intentionally recorded or procured any other person to record any private oral

                                   8          communication; or

                                   9          (2) intentionally disclosed to any other person the contents of any recorded private oral

                                  10          communication, knowing or having reason to know that the contents were obtained

                                  11          through the recording of an oral communication in violation of the statute.

                                  12          An oral communication means a communication made by a person who had the subjective
Northern District of California
 United States District Court




                                  13   belief that the conversation was private, and that subjective belief was objectively reasonable.

                                  14          However, it is lawful to do any of the foregoing acts if all parties to the communication

                                  15   have given prior consent to the interception.

                                  16          If you ﬁnd a violation, I may award statutory damages. You must also determine whether

                                  17   the Plaintiff is entitled to actual damages, A Plaintiff is entitled to actual damages if the Plaintiff

                                  18   proves the following:

                                  19          First, that Plaintiff was harmed by the recording; and

                                  20          Second, that the Defendant’s conduct was a substantial factor in causing Plaintiff’s harm.

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          80
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 81 of 105



                                                      2.      Violation of Section 10-402 of the Courts and Judicial Proceedings
                                   1                          Article of the Maryland Annotated Code - Corporation as Plaintiff
                                   2          A corporation may prove a violation of Maryland law if a Defendant recorded one of its

                                   3   employees or contractors in her capacity as a corporate employee or contractor. An employee or

                                   4   contractor is recorded in her capacity as a corporate employee or contractor if the employee or

                                   5   contractor is recorded discussing internal matters of the corporation or if the Defendant targeted

                                   6   her for recording because she could disclose information about the corporation’s internal matters.

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        81
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 82 of 105



                                               J.     FEDERAL RECORDING CLAIMS
                                   1
                                                      1.        Violation of 18 U.S.C. §2511
                                   2
                                               Plaintiffs PPFA, PPGC/PPCFC, PPNorCal, PPOSBC, PPPSGV, PPPSW, PPRM, and
                                   3
                                       PPCCC allege that Defendants Daleiden, Merritt, Lopez, BioMax, and Center for Medical
                                   4
                                       Progress violated 18 U.S.C. §2511, the federal law against unlawful recording. To prove that the
                                   5
                                       Defendant violated this statute, Plaintiffs must prove that the Defendant did one of the following
                                   6
                                       acts:
                                   7
                                               (1) intentionally intercepted or procured any other person to intercept or endeavor to
                                   8
                                               intercept, any private oral communication; or
                                   9
                                               (2) intentionally disclosed, or endeavored to disclose, to any other person the contents of
                                  10
                                               any private oral communication, knowing or having reason to know that the information
                                  11
                                               was obtained through the interception of an oral communication in violation of this
                                  12
Northern District of California




                                               subsection; or
 United States District Court




                                  13
                                               (3) intentionally used, or endeavored to use, the contents of any private oral
                                  14
                                               communication, knowing or having reason to know that the information was obtained
                                  15
                                               through the interception of an oral communication in violation of this subsection.
                                  16
                                               An oral communication means a communication uttered by a person who has a subjective
                                  17
                                       expectation that the communication is not subject to interception under circumstances justifying
                                  18
                                       such expectation, and whose expectation was objectively reasonable.
                                  19
                                               To “intercept” an oral communication means to acquire the contents of that communication
                                  20
                                       through the use of any electronic, mechanical, or other device.
                                  21
                                               However, a party to an intercepted communication who consents to the interception does
                                  22
                                       not violate this statute unless such communication is intercepted for the purpose of committing
                                  23
                                       any criminal or tortious act in violation of the Constitution or laws of the United States or of any
                                  24
                                       State. Here, Plaintiffs claim Defendants used the recordings to violate civil RICO.
                                  25
                                               If you find that one or more Defendant violated this statute, you must then determine
                                  26
                                       whether the violation caused harm to each Plaintiff.
                                  27
                                               If you ﬁnd a violation, I may award statutory damages. You must also determine whether
                                  28
                                                                                         82
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 83 of 105




                                   1   the Plaintiff is entitled to actual damages. A Plaintiff is entitled to actual damages if the Plaintiff

                                   2   proves the following:

                                   3          First, that Plaintiff was harmed by the recording; and

                                   4          Second, that the Defendant’s conduct was a substantial factor in causing Plaintiff’s harm.

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          83
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 84 of 105



                                                      2.     Federal Recording - Mixed Purpose
                                   1
                                              A person may record for both a lawful purpose and an unlawful purpose at the same time.
                                   2
                                       The existence of a lawful purpose does not negate the unlawful purpose. If you find that a
                                   3
                                       Defendant had both a lawful and unlawful purpose for recording, you should find the Defendant
                                   4
                                       acted with an unlawful purpose in violation of the federal recording statute.
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        84
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 85 of 105



                                                      3.      Federal Recording - Corporation as Plaintiff
                                   1
                                              A corporation may prove a violation of Federal law if a Defendant recorded one of its
                                   2
                                       employees or contractors in her capacity as a corporate employee or contractor. An employee or
                                   3
                                       contractor is recorded in her capacity as a corporate employee or contractor if the employee or
                                   4
                                       contractor is recorded discussing internal matters of the corporation or if the Defendant targeted
                                   5
                                       her for recording because she could disclose information about the corporation’s internal matters.
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        85
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 86 of 105



                                               K.      CONSPIRACY
                                   1
                                                       1.      Conspiracy—Essential Elements
                                   2
                                               Plaintiffs claim that Defendants Daleiden, Lopez, Merritt, BioMax, Center for Medical
                                   3
                                       Progress, Rhomberg, and Newman conspired to commit trespass, fraud and recording in violation
                                   4
                                       of federal and state laws and that the conspiracy harmed one or more Plaintiffs.
                                   5
                                               A conspiracy is an agreement by two or more persons to commit a wrongful act. Such an
                                   6
                                       agreement may be made orally or in writing or may be implied by the conduct of the parties. If
                                   7
                                       you ﬁnd that one Defendant committed a wrongful act that harmed a Plaintiff, then you must
                                   8
                                       determine whether other Defendants that did not commit the wrongful act are also responsible for
                                   9
                                       the harm.
                                  10
                                               A Defendant is responsible if a Plaintiff proves both of the following:
                                  11
                                               1. That the Defendant was aware that another Defendant or person planned to commit a
                                  12
Northern District of California




                                               wrongful act; and
 United States District Court




                                  13
                                               2. That the Defendant agreed with the other Defendant or person and intended that the
                                  14
                                               wrongful act be committed.
                                  15
                                               Mere knowledge of a wrongful act without cooperation or an agreement to cooperate is
                                  16
                                       insufficient to make a Defendant responsible for the harm. A conspiracy may be inferred from
                                  17
                                       circumstances, including the nature of the acts done, the relationships between the parties, and the
                                  18
                                       interests of the alleged coconspirators. Plaintiff are not required to prove that each Defendant
                                  19
                                       personally committed a wrongful act or that he or she knew all the details of the agreement or the
                                  20
                                       identities of all the other participants.
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        86
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 87 of 105



                                                      2.      Conspiracy—Essential Elements
                                   1
                                              If you decide that a Defendant joined the conspiracy to commit fraud, trespass, or illegally
                                   2
                                       record, then he or she is responsible for all acts done as part of the conspiracy, whether the acts
                                   3
                                       occurred before or after he or she joined the conspiracy.
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         87
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 88 of 105



                                              L.     DAMAGES
                                   1
                                                     1.      Damages - Generally
                                   2
                                              It is the duty of the Court to instruct you about the measure of damages. By instructing you
                                   3
                                       on damages, the Court does not mean to suggest for which party your verdict should be rendered.
                                   4
                                              If you find for a Plaintiff on one or more of its claims, you must determine that Plaintiff’s
                                   5
                                       damages. A Plaintiff has the burden of proving damages by a preponderance of the evidence.
                                   6
                                       Damages means the amount of money that will reasonably and fairly compensate the Plaintiff for
                                   7
                                       any injury you find was caused by the Defendant.
                                   8
                                              It is for you to determine what damages, if any, have been proved. Your award must be
                                   9
                                       based upon evidence and not upon speculation, guesswork or conjecture.
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        88
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 89 of 105



                                                     2.      Damages – Mitigation
                                   1
                                              Plaintiffs have a duty to use reasonable efforts to mitigate damages. To mitigate means
                                   2
                                       to avoid or reduce damages.
                                   3
                                              The Defendants have the burden of proving by a preponderance of the evidence:
                                   4
                                              1. that a Plaintiff failed to use reasonable efforts to mitigate damages; and
                                   5
                                              2. the amount by which damages would have been mitigated.
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        89
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 90 of 105



                                                       3.     Damages—Tort Damages
                                   1
                                               This instruction applies to Plaintiffs’ fraud, trespass, California recording, Florida
                                   2
                                       recording, Maryland recording, Federal recording, and RICO claims.
                                   3
                                               For each of these claims in which a Defendant has been found liable, either by me or by
                                   4
                                       you, you must determine the damages for each Plaintiff that was caused by the conduct giving rise
                                   5
                                       to liability.
                                   6
                                               Plaintiffs have the burden of proving damages. Damages means the amount of money that
                                   7
                                       will reasonably and fairly compensate each Plaintiff for any injury you find was caused by the
                                   8
                                       Defendants. It is for you to determine what damages, if any, have been proved. Your award must
                                   9
                                       be based on evidence and not on speculation, guesswork, or conjecture.
                                  10
                                               The amount of damages must include an award for each category of harm that was caused
                                  11
                                       by the Defendant’s wrongful conduct, even if the particular harm could not have been anticipated.
                                  12
Northern District of California




                                       The Plaintiff does not have to prove the exact amount of damages that will provide reasonable
 United States District Court




                                  13
                                       compensation for the harm. However, you must not speculate or guess in awarding damages.
                                  14
                                       You may award Plaintiffs damages to reimburse them for expenses that were directly caused by
                                  15
                                       Defendants’ acts. These expenses may include the costs of security for staff members after
                                  16
                                       Plaintiffs became aware of Defendants’ recordings, costs to investigate intrusions, and costs to
                                  17
                                       implement access security measures to prevent intrusions in the future. Any damages based on
                                  18
                                       money spent by Plaintiffs must have been for expenses that were reasonably incurred in light of
                                  19
                                       the Defendants’ actions.
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         90
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 91 of 105



                                                      4.      Damages - Contract Damages
                                   1
                                              This instruction applies to Plaintiffs’ claims for Breach of the NAF Agreements, Breach of
                                   2
                                       the PPFA Exhibitor Agreements, and Breach of the PPGC NDA.
                                   3
                                              For each of these claims in which a Defendant has been found liable, either by me or by
                                   4
                                       you, you also must decide how much money will reasonably compensate the Plaintiff for the harm
                                   5
                                       caused by the breach. This compensation is called “damages.” The purpose of such damages is to
                                   6
                                       put Plaintiff in as good a position as it would have been if the Defendant had performed as
                                   7
                                       promised. To recover damages for any harm, the Plaintiff must prove that when the contract was
                                   8
                                       made, both parties knew or could reasonably have foreseen that the harm was likely to occur in the
                                   9
                                       ordinary course of events as result of the breach of the contract. The Plaintiff also must prove the
                                  10
                                       amount of its damages according to the following instructions. It does not have to prove the exact
                                  11
                                       amount.
                                  12
Northern District of California




                                              You may award Plaintiffs damages to reimburse them for expenses that were directly
 United States District Court




                                  13
                                       caused by Defendants’ acts. These expenses may include the costs of security for staff members
                                  14
                                       after Plaintiffs became aware of Defendants’ recordings, costs to investigate intrusions, and costs
                                  15
                                       to implement access-security measures to prevent intrusions in the future. Any damages based on
                                  16
                                       money spent by Plaintiffs must have been for expenses that were reasonably incurred in light of
                                  17
                                       Defendants’ actions.
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        91
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 92 of 105



                                                      5.      Damages—Overlapping Damages
                                   1
                                              Plaintiffs seek damages under more than one cause of action. You will be asked to decide
                                   2
                                       whether Defendants are liable to Plaintiffs under the following causes of action:
                                   3
                                          •   Trespass
                                   4
                                          •   Breach of PPFA Exhibitor Terms and Conditions
                                   5
                                          •   Breach of NAF Agreements
                                   6
                                          •   Breach of PPGC NDA
                                   7
                                          •   Fraud
                                   8
                                          •   RICO
                                   9
                                          •   Recording (California law)
                                  10
                                          •   Recording (Florida law)
                                  11
                                          •   Recording (Maryland law)
                                  12
Northern District of California




                                          •   Recording (Federal law)
 United States District Court




                                  13
                                          In the verdict form, you will be asked to determine the amount of damages, if any, you award
                                  14
                                       to each Plaintiff for each cause of action. For each cause of action, enter the entire amount of
                                  15
                                       damages in each category that each Plaintiff is entitled to under that cause of action, even if you
                                  16
                                       awarded the same category of damage under a different cause of action. After you complete your
                                  17
                                       deliberations, I will remove any duplicate damages from any final award to Plaintiffs.
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        92
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 93 of 105



                                                      6.     Arguments of Counsel Not Evidence of Damages
                                   1
                                              The arguments of the attorneys are not evidence of damages. Your award must be based on
                                   2
                                       your reasoned judgment applied to the testimony of the witnesses and the other evidence that has
                                   3
                                       been admitted during trial.
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      93
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 94 of 105



                                                       7.      Attorney Fees and Court Costs
                                   1
                                               If you find for a Plaintiff or Plaintiffs, you must not take into account any consideration of
                                   2
                                       attorney fees or court costs in deciding the amount of the Plaintiffs’ damages. I will decide the
                                   3
                                       matter of attorney fees and court costs, if any, later.
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          94
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 95 of 105



                                               M.      PUNITIVE DAMAGES
                                   1
                                                       1.     Punitive Damages—Individual and Entity Defendants—Trial Not
                                   2                          Bifurcated
                                   3           If you decide that a Defendant’s fraud, trespass, or violation of the Maryland or federal

                                   4   recording statutes caused harm, you must also decide whether that conduct justifies an award of

                                   5   punitive damages based on this instruction. (A separate instruction I will give governs the award

                                   6   of punitive damages for the Florida recording claim.) The purposes of punitive damages are to

                                   7   punish a wrongdoer for the conduct that harmed the Plaintiff and to discourage similar conduct in

                                   8   the future.

                                   9           You may award punitive damages against a Defendant who is a natural person, i.e. a

                                  10   human being, only if a Plaintiff proves by clear and convincing evidence that the Defendant

                                  11   engaged in that conduct with malice, oppression, or fraud.

                                  12           You may award punitive damages against a Defendant that is a corporate entity only if a
Northern District of California
 United States District Court




                                  13   Plaintiff proves that the corporation acted with malice, oppression, or fraud. To do this, a Plaintiff

                                  14   must prove one of the following by clear and convincing evidence:

                                  15           1. That the malice, oppression, or fraud was conduct of one or more officers, directors, or

                                  16           managing agents of the entity Defendant, who acted on behalf of the entity Defendant; or

                                  17           2. That the conduct constituting malice, oppression, or fraud was authorized by one or

                                  18           more officers, directors, or managing agents of the entity Defendant; or

                                  19           3. That one or more officers, directors, or managing agents of the entity Defendant knew

                                  20           of the conduct constituting malice, oppression, or fraud and adopted or approved that

                                  21           conduct after it occurred.

                                  22           “Malice” means that a Defendant acted with intent to cause injury or that a Defendant’s

                                  23   conduct was despicable and was done with a willful and knowing disregard of the rights or safety

                                  24   of another. A Defendant acts with knowing disregard when the Defendant is aware of the

                                  25   probable dangerous consequences of his conduct and deliberately fails to avoid those

                                  26   consequences.

                                  27           “Oppression” means that a Defendant’s conduct was despicable and subjected the Plaintiff

                                  28   to cruel and unjust hardship in knowing disregard of its rights.
                                                                                         95
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 96 of 105




                                   1          “Despicable conduct” is conduct that is so vile, base, or contemptible that it would be

                                   2   looked down on and despised by reasonable people.

                                   3          “Fraud” means that a Defendant intentionally misrepresented or concealed a material fact

                                   4   and did so intending to harm a Plaintiff.

                                   5          An employee is a “managing agent” if he or she exercises substantial independent

                                   6   authority and judgment in his or her corporate decision making such that his or her decisions

                                   7   ultimately determine corporate policy.

                                   8          There is no fixed formula for determining the amount of punitive damages, and you are not

                                   9   required to award any punitive damages. If you decide to award punitive damages, you should

                                  10   consider all of the following factors separately for each Defendant in determining the amount:

                                  11          (a) How reprehensible was that Defendant’s conduct? In deciding how reprehensible a

                                  12          Defendant’s conduct was, you may consider, among other factors:
Northern District of California
 United States District Court




                                  13                  1. Whether the conduct caused physical harm;

                                  14                  2. Whether the Defendant disregarded the health or safety of others;

                                  15                  3. Whether Plaintiff was financially weak or vulnerable and the Defendant knew

                                  16                  Plaintiff was financially weak or vulnerable and took advantage of it;

                                  17                  4. Whether the Defendant’s conduct involved a pattern or practice; and

                                  18                  5. Whether the Defendant acted with trickery or deceit.

                                  19          (b) Is there a reasonable relationship between the amount of punitive damages and

                                  20          Plaintiff’s harm?

                                  21          (c) In view of that Defendant’s financial condition, what amount is necessary to punish

                                  22          him and discourage future wrongful conduct? You may not increase the punitive award

                                  23          above an amount that is otherwise appropriate merely because a Defendant has substantial

                                  24          financial resources.

                                  25

                                  26
                                  27

                                  28
                                                                                       96
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 97 of 105



                                                      2.      Punitive Damages for Violation of 934.03 of Title XLVII of the Florida
                                   1                          Criminal Procedure Law
                                   2          If you find that Defendants have violated Section 934.03 and award compensatory

                                   3   damages, you must also decide whether punitive damages are warranted as punishment to one or

                                   4   more of the Defendants and as a deterrent to others.

                                   5          Punitive damages are warranted against Defendants if you find by clear and convincing

                                   6   evidence that the Defendant was guilty of intentional misconduct or gross negligence, which was a

                                   7   substantial cause of injury to the Plaintiffs. Under those circumstances you may, in your

                                   8   discretion, award punitive damages against Defendants. If clear and convincing evidence does not

                                   9   show such conduct by any Defendant, punitive damages are not warranted against that Defendant.

                                  10          “Intentional misconduct” means that the Defendant had actual knowledge of the

                                  11   wrongfulness of his or her conduct and that there was a high probability of injury or damage to

                                  12   Plaintiffs and, despite that knowledge, he or she intentionally pursued that course of conduct,
Northern District of California
 United States District Court




                                  13   resulting in injury or damage. “Gross negligence” means that the Defendant’s conduct was so

                                  14   reckless or wanting in care that it constituted a conscious disregard or indifference to the life,

                                  15   safety, or rights of persons exposed to such conduct.

                                  16          “Clear and convincing evidence” differs from “preponderance of the evidence” in that it is

                                  17   more compelling and persuasive. Clear and convincing evidence is evidence that is precise,

                                  18   explicit, lacking in confusion, and of such weight that it produces a firm belief or conviction,

                                  19   without hesitation, about the matter in issue.

                                  20          If you decide that punitive damages that are warranted against one or more of the

                                  21   Defendants then you must decide the amount of punitive damages, if any, to be assessed as

                                  22   punishment against the Defendants and as a deterrent to others. This amount would be in addition

                                  23   to the compensatory damages you have previously awarded. In making this determination, you

                                  24   should consider the following:

                                  25          (1).    the nature, extent and degree of misconduct and the related circumstances,

                                  26          including the following:

                                  27                  (A).    whether the wrongful conduct was motivated solely by unreasonable

                                  28                  financial gain;
                                                                                         97
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 98 of 105




                                   1                 (B).   whether the unreasonably dangerous nature of the conduct, together with

                                   2                 the high likelihood of injury resulting from the conduct, was actually known by

                                   3                 Defendants;

                                   4                 (C).   whether, at the time of Plaintiffs’ damage, the Defendant had a specific

                                   5                 intent to harm Plaintiffs and the conduct of Defendants did in fact harm Plaintiffs;

                                   6                 and

                                   7          (2).   the financial resources of Defendants.

                                   8          However, you may not award an amount that would financially destroy Defendants.

                                   9          You may in your discretion decline to assess punitive damages. You may assess punitive

                                  10   damages against one Defendant and not the others or against more than one Defendant. Punitive

                                  11   damages may be assessed against different Defendants in different amounts.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       98
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 99 of 105



                                       III.    CLOSING INSTRUCTIONS
                                   1
                                                      1.      Duty to Deliberate
                                   2
                                               Before you begin your deliberations, elect one member of the jury as your presiding juror.
                                   3
                                       The presiding juror will preside over the deliberations and serve as the spokesperson for the jury
                                   4
                                       in court.
                                   5
                                               You shall diligently strive to reach agreement with all of the other jurors if you can do so.
                                   6
                                       Your verdict must be unanimous, as to each element of a claim or defense. If more than one piece
                                   7
                                       of evidence can support an element of a claim or defense, you do not need to unanimously agree
                                   8
                                       on which piece of evidence satisfies the element of the claim or defense, as long as you
                                   9
                                       unanimously agree that the element has been satisfied.
                                  10
                                               Each of you must decide the case for yourself, but you should do so only after you have
                                  11
                                       considered all of the evidence, discussed it fully with the other jurors, and listened to their views.
                                  12
Northern District of California




                                               It is important that you attempt to reach a unanimous verdict but, of course, only if each
 United States District Court




                                  13
                                       of you can do so after having made your own conscientious decision. Do not be unwilling to
                                  14
                                       change your opinion if the discussion persuades you that you should. But do not come to a
                                  15
                                       decision simply because other jurors think it is right, or change an honest belief about the weight
                                  16
                                       and effect of the evidence simply to reach a verdict.
                                  17
                                               Please do not state your opinions too strongly at the beginning of your deliberations or
                                  18
                                       immediately announce how you plan to vote as it may interfere with an open discussion. Keep an
                                  19
                                       open mind so that you and your fellow jurors can easily share ideas about the case.
                                  20
                                               You should use your common sense and experience in deciding whether testimony is true
                                  21
                                       and accurate. However, during your deliberations, do not make any statements or provide any
                                  22
                                       information to other jurors based on any special training or unique personal experiences that you
                                  23
                                       may have had related to matters involved in this case. What you may know or have learned
                                  24
                                       through your training or experience is not a part of the evidence received in this case.
                                  25
                                               Sometimes jurors disagree or have questions about the evidence or about what the
                                  26
                                       witnesses said in their testimony. If that happens, you may ask to have testimony read back to you
                                  27
                                       or ask to see any exhibits admitted into evidence that have not already been provided to you. Also,
                                  28
                                                                                         99
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 100 of 105




                                   1   jurors may need further explanation about the laws that apply to the case. If this happens during

                                   2   your discussions, write down your questions and give them to the clerk or bailiff. I will talk with

                                   3   the attorneys before I answer so it may take some time. You should continue your deliberations

                                   4   while you wait for my answer. I will do my best to answer them. When you write me a note, do

                                   5   not tell me how you voted on an issue.

                                   6          While I know you would not do this, you must not base your decision on chance, such as a

                                   7   ﬂip of a coin. If you decide to award damages, you may not agree in advance to simply add up the

                                   8   amounts each juror thinks is right and then, without further deliberations, make the average your

                                   9   verdict.

                                  10          You may take breaks, but do not discuss this case with anyone, including each other, until

                                  11   all of you are back in the jury room.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       100
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 101 of 105



                                                      2.      Evidence in Electronic Format
                                   1
                                              Those exhibits received in evidence that are capable of being displayed electronically will
                                   2
                                       be provided to you in that form, and you will be able to view them in the jury room. A computer
                                   3
                                       and accessory equipment will be available to you in the jury room.
                                   4
                                              A court technician will show you how to operate the computer and other equipment; how
                                   5
                                       to locate and view the exhibits on the computer. You will also be provided with a paper list of all
                                   6
                                       exhibits received in evidence. You may request a paper copy of any exhibit received in evidence
                                   7
                                       by sending a note through my clerk, Ms. Davis. If you need additional equipment or supplies or if
                                   8
                                       you have questions about how to operate the computer or other equipment, you may send a note to
                                   9
                                       Ms. Davis, signed by your presiding juror or by one or more members of the jury. Do not refer to
                                  10
                                       or discuss any exhibit you were attempting to view.
                                  11
                                              If a technical problem or question requires hands-on maintenance or instruction, a court
                                  12
Northern District of California




                                       technician may enter the jury room for the sole purpose of assuring that the only matter that is
 United States District Court




                                  13
                                       discussed is the technical problem. When the court technician or any nonjuror is in the jury room,
                                  14
                                       the jury shall not deliberate. No juror may say anything to the court technician or any nonjuror
                                  15
                                       other than to describe the technical problem or to seek information about operation of the
                                  16
                                       equipment. Do not discuss any exhibit or any aspect of the case.
                                  17
                                              The sole purpose of providing the computer in the jury room is to enable jurors to view the
                                  18
                                       exhibits received in evidence in this case. You may not use the computer for any other purpose. At
                                  19
                                       my direction, technicians have taken steps to ensure that the computer does not permit access to
                                  20
                                       the Internet or to any “outside” website, database, directory, game, or other material. Do not
                                  21
                                       attempt to alter the computer to obtain access to such materials. If you discover that the computer
                                  22
                                       provides or allows access to such materials, you must inform the court immediately and refrain
                                  23
                                       from viewing such materials. Do not remove the computer or any electronic data from the jury
                                  24
                                       room, and do not copy any such data.
                                  25

                                  26
                                  27

                                  28
                                                                                       101
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 102 of 105



                                                        3.    Consideration of Evidence – Conduct of the Jury
                                   1
                                              Because you must base your verdict only on the evidence received in the case and on
                                   2
                                       these instructions, I remind you that you must not be exposed to any other information about the
                                   3
                                       case or to the issues it involves. Except for discussing the case with your fellow jurors during your
                                   4
                                       deliberations:
                                   5
                                              Do not communicate with anyone in any way and do not let anyone else communicate with
                                   6
                                              you in any way about the merits of the case or anything to do with it. This includes
                                   7
                                              discussing the case in person, in writing, by phone or electronic means, via email, via text
                                   8
                                              messaging, or any internet chat room, blog, website or application, including but not
                                   9
                                              limited to Facebook, YouTube, Twitter, Instagram, LinkedIn, Snapchat, or any other forms
                                  10
                                              of social media. This applies to communicating with your family members, your employer,
                                  11
                                              the media or press, and the people involved in the trial. If you are asked or approached in
                                  12
Northern District of California




                                              any way about your jury service or anything about this case, you must respond that you
 United States District Court




                                  13
                                              have been ordered not to discuss the matter and to report the contact to the court.
                                  14

                                  15
                                              Do not read, watch, or listen to any news or media accounts or commentary about the case
                                  16
                                              or anything to do with it; do not do any research, such as consulting dictionaries, searching
                                  17
                                              the Internet, or using other reference materials; and do not make any investigation or in any
                                  18
                                              other way try to learn about the case on your own. Do not visit or view any place discussed
                                  19
                                              in this case, and do not use Internet programs or other devices to search for or view any
                                  20
                                              place discussed during the trial. Also, do not do any research about this case, the law, or
                                  21
                                              the people involved—including the parties, the witnesses or the lawyers—until you have
                                  22
                                              been excused as jurors. If you happen to read or hear anything touching on this case in the
                                  23
                                              media, turn away and report it to me as soon as possible.
                                  24
                                              These rules protect each party’s right to have this case decided only on evidence that has
                                  25
                                       been presented here in court. Witnesses here in court take an oath to tell the truth, and the accuracy
                                  26
                                       of their testimony is tested through the trial process. If you do any research or investigation
                                  27
                                       outside the courtroom, or gain any information through improper communications, then your
                                  28
                                                                                        102
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 103 of 105




                                   1   verdict may be influenced by inaccurate, incomplete or misleading information that has not been

                                   2   tested by the trial process. Each of the parties is entitled to a fair trial by an impartial jury, and if

                                   3   you decide the case based on information not presented in court, you will have denied the parties a

                                   4   fair trial. Remember, you have taken an oath to follow the rules, and it is very important that you

                                   5   follow these rules.

                                   6           A juror who violates these restrictions jeopardizes the fairness of these proceedings and

                                   7   a mistrial could result that would require the entire trial process to start over. If any juror is

                                   8   exposed to any outside information, please notify the court immediately.

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           103
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 104 of 105



                                                      4.       Communication with Court
                                   1
                                              If it becomes necessary during your deliberations to communicate with me, you may send
                                   2
                                       a note through my Clerk, Ms. Davis, signed by any one or more of you. No member of the jury
                                   3
                                       should ever attempt to communicate with me except by a signed writing. I will not communicate
                                   4
                                       with any member of the jury on anything concerning the case except in writing or here in open
                                   5
                                       court. If you send out a question, I will consult with the lawyers before answering it, which may
                                   6
                                       take some time. You may continue your deliberations while waiting for the answer to any
                                   7
                                       question. Remember that you are not to tell anyone—including the court—how the jury stands,
                                   8
                                       whether in terms of vote count or otherwise, until after you have reached a unanimous verdict or
                                   9
                                       have been discharged.
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      104
                                       Case 3:16-cv-00236-WHO Document 1006 Filed 11/12/19 Page 105 of 105



                                                      5.      Return of Verdict
                                   1
                                              A verdict form has been prepared for you. After you have reached unanimous agreement
                                   2
                                       on a verdict, your presiding juror should complete the verdict form according to your
                                   3
                                       deliberations, sign and date it, and advise Ms. Davis that you are ready to return to the courtroom.
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       105
